                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 1 of 46


                   1   LATHAM & WATKINS LLP                           LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)              CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                          Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                      kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                          Jon M. Greenbaum (Bar No. 166733)
                        Shannon D. Lankenau (Bar. No. 294263)              jgreenbaum@lawyerscommittee.org
                   4       shannon.lankenau@lw.com                      Ezra D. Rosenberg (pro hac vice
                       505 Montgomery Street, Suite 1900              forthcoming)
                   5   San Francisco, California 94111                     erosenberg@lawyerscommittee.org
                       Telephone: 415.391.0600                          Dorian L. Spence (pro hac vice
                   6   Facsimile: 415.395.8095                        forthcoming)
                                                                           dspence@lawyerscommittee.org
                   7   LATHAM & WATKINS LLP                             Maryum Jordan (pro hac vice forthcoming)
                        Richard P. Bress (admitted pro hac vice)           mjordan@lawyerscommittee.org
                   8       rick.bress@lw.com                            Ajay Saini (pro hac vice forthcoming)
                        Melissa Arbus Sherry (admitted pro hac vice)       asaini@lawyerscommittee.org
                   9       melissa.sherry@lw.com                        Pooja Chaudhuri (Bar No. 314847)
                        Anne W. Robinson (admitted pro hac vice)           pchaudhuri@lawyerscommittee.org
               10          anne.robinson@lw.com                       1500 K Street NW, Suite 900
                        Tyce R. Walters (admitted pro hac vice)       Washington, DC 20005
               11          tyce.walters@lw.com                        Telephone: 202.662.8600
                        Genevieve P. Hoffman (admitted pro hac vice)  Facsimile: 202.783.0857
               12          genevieve.hoffman@lw.com                   Attorneys for Plaintiffs National Urban
                        Gemma Donofrio (admitted pro hac vice)        League; City of San Jose, California; Harris
               13          gemma.donofrio@lw.com                      County, Texas; League of Women Voters;
                       555 Eleventh Street NW, Suite 1000             King County, Washington; Black Alliance for
               14      Washington, D.C. 20004                         Just Immigration; Rodney Ellis; and Adrian
               15      Telephone: 202.637.2200                        Garcia
                       Facsimile: 202.637.2201                        [additional counsel on docket]
               16                                  UNITED STATES DISTRICT COURT
                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
               17                                          SAN JOSE DIVISION

               18      NATIONAL URBAN LEAGUE; LEAGUE OF                CASE NO. 20-cv-5799-LHK
                       WOMEN VOTERS; BLACK ALLIANCE FOR
               19      JUST IMMIGRATION; HARRIS COUNTY,                DECLARATION OF DR. THOMAS A.
                       TEXAS; KING COUNTY, WASHINGTON;                 LOUIS, PHD IN SUPPORT OF
               20
                       CITY OF LOS ANGELES, CALIFORNIA;                PLAINTIFFS’ MOTION FOR STAY
               21      CITY OF SALINAS, CALIFORNIA; CITY OF            AND PRELIMINARY INJUNCTION
                       SAN JOSE, CALIFORNIA; RODNEY ELLIS;
               22      and ADRIAN GARCIA,
                                              Plaintiffs,
               23                 v.
               24
                       WILBUR L. ROSS, JR., in his official capacity
               25      as Secretary of Commerce; U.S. DEPARTMENT
                       OF COMMERCE; STEVEN DILLINGHAM, in
               26      his official capacity as Director of the U.S.
                       Census Bureau; and U.S. CENSUS BUREAU,
               27
                                                   Defendants.
               28
                                                                                         CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                       DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                          MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 2 of 46


                   1                     EXPERT DECLARATION OF DR. THOMAS LOUIS, PHD

                   2   I.       Introduction

                   3            1.      On August 3, 2020, the Census Bureau and Commerce Department announced

                   4   that the Bureau will stop collecting census data on September 30, 2020 and to report the

                   5   population totals used for congressional apportionment to the President by December 31, 2020.

                   6   These revised deadlines will severely compromise the quality, accuracy, reliability, and indeed

                   7   the legitimacy of the 2020 Census numbers used for apportionment, redistricting, and the many

                   8   other important data products based on them.

                   9            2.      The importance of a high-quality census goes well beyond apportionment.

               10      Quoting the Census Bureau’s website, “The 2020 Census will determine congressional

               11      representation, inform hundreds of billions in federal funding every year, and provide data that

               12      will impact communities for the next decade.”1

               13               3.      I have reviewed the Census Bureau’s operational plans for the 2020 Census, the

               14      documentation that the Bureau issued describing the actions it is taking in response to the

               15      COVID-19 pandemic, its August 3, 2020 press statement announcing its intention to truncate the

               16      2020 Census, its recently issued “2020 Operational Schedule Review,” and a variety of other

               17      materials that the Bureau has posted to its website. I conclude that the administration’s decision

               18      to shorten the timelines for data-collection and data-processing in the face of COVID-19 are very

               19      likely to negatively affect the accuracy, reliability, and legitimacy of this decade’s census count.

               20      II.      Qualifications and Retainer Information

               21               4.      I briefly describe specific aspects of my qualifications and work experience that

               22      establish my credentials as an accomplished statistician and an expert on the Census Bureau and

               23      the Decennial Census. I have also attached a copy of my CV to this declaration.

               24               5.      I have been retained to provide this declaration for a $1,000 flat fee.

               25               6.      From 2013 to 2015, I served as Associate Director for Research and Methodology

               26      and Chief Scientist at the Census Bureau, working under an Interagency Personnel Agreement

               27      between the Bureau and Johns Hopkins University. I have held professorships in Biostatistics

               28
                       1
                           https://2020census.gov/en/census-data.html.
                                                                                                  CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             1    DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                   MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 3 of 46


                   1   and Mathematics, employment at the Rand Corporation, and have been an active participant in

                   2   professional organization activities concerning both the census and statistical research and

                   3   methodology more generally. As a result of these roles, I have a deep understanding of the skills

                   4   and processes that are necessary to achieve a complete and accurate Decennial Census.

                   5          7.      The Research and Methodology Directorate at the Census Bureau is charged with

                   6   conducting research and technology transfer related to survey design, disclosure avoidance, use

                   7   of administrative records, statistical methods, economics, and survey measurement. The

                   8   Directorate’s staff collaborates broadly within and outside the Bureau. In my role as Associate

                   9   Director for Research and Methodology and Chief Scientist at the Census Bureau, I gained deep

               10      familiarity with many of the statistical processes and standards necessary to generate a high

               11      quality census. During my tenure, I participated in the weekly management committee meetings

               12      where policy for the 2020 Decennial Census was set, as well as in advisory committees,

               13      including the advisory committee for the 2020 Decennial Census. I chaired the Census Bureau’s

               14      data quality standards committee. I also advised and mentored staff in my directorate.

               15      Additionally, I occasionally represented the Bureau externally. In 2016, though no longer

               16      associate director, I continued to advise the Bureau on statistical analyses it uses to produce the

               17      data necessary for making alternative language determinations under Section 203 of the Voting

               18      Rights Act.

               19             8.      Since 1973, I have held tenure-track and tenured professorships in biostatistics or

               20      mathematics. Since 2002, I have been a Full Professor in the Department of Biostatistics, Johns

               21      Hopkins Bloomberg School of Public Health. In 2018, I became Professor Emeritus in the same

               22      department.

               23             9.      In addition to the work experience described above, I am an elected member of

               24      the International Statistical Institute and a Fellow of the American Statistical Association, the

               25      American Association for the Advancement of Science (AAAS), and the Institute of

               26      Mathematical Statistics. I am a National Associate of the National Research Council, an

               27      Honorary Life Member of the International Biometric Society, and hold an Honorary Doctorate

               28      from Hasselt University, Belgium. I have served as coordinating editor of the Journal of the

                                                                                                CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2   DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                 MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 4 of 46


                   1   American Statistical Association, co-editor of Biometrics, and president of the International

                   2   Biometric Society. I chaired the American Statistical Association’s Section on Bayesian

                   3   Statistical Science, and the Statistics Section of the American Association for the Advancement

                   4   of Science. I have served on the National Academy of Science’s Committee on National

                   5   Statistics and on a variety of panels including the Panel on Estimates of Poverty for Small

                   6   Geographic Areas. I also chaired the Panel on Formula Allocation of Federal and State Program

                   7   Funds. In 2020, I chaired the committee that reviewed the Joint Program in Survey

                   8   Methodology, a graduate-degree program offered jointly by the University of Maryland and the

                   9   University of Michigan.

               10             10.       I have been asked by counsel for the Plaintiffs to comment on the effects on data

               11      quality of the federal government’s August 3 decision to end data-collection for the Decennial

               12      Census on Sept. 30, 2020, and report apportionment data to the President of the United States by

               13      Dec. 31, 2020. Specifically, I have been asked to address:

               14                   •   The Census Bureau’s data-processing operations for the Decennial Census.

               15                   •   The importance of the Census Bureau’s data-processing operations for the quality

               16                       of data products based on the Decennial Census, with specific focus on the state

               17                       population totals used for apportionment and the population counts used for

               18                       redistricting.

               19                   •   Any effects that the decision to halt Decennial Census data-collection on Sept. 30

               20                       and truncate data-processing operations will have on the quality of data products

               21                       based on the Decennial Census.

               22             11.       My opinions and judgments in this declaration are based on the knowledge I have

               23      gained through my education and experience. They are my own and do not necessarily represent

               24      those of Johns Hopkins University.

               25             12.       My declaration will first provide some general background for understanding the

               26      census operations that are endangered by the new truncated timelines. Then, it will explain how

               27      the Census Bureau’s various data-collection and data-processing operations work together to

               28      produce a fair, accurate, and legitimate count. From there, the declaration will describe the

                                                                                                CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            3   DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                 MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 5 of 46


                   1   general consequences that substandard data collection has for census accuracy and how the

                   2   Bureau’s new, shortened timeline will have serious negative effects on the adequacy of its data

                   3   collection. Then, I will describe the major components of the census’s data-curation and-

                   4   processing operations, explaining along the way how each will be negatively affected by the

                   5   Bureau’s new, truncated timelines. Finally, I will describe how inaccuracies in census data will

                   6   affect two of the Bureau’s most significant data products: the population totals used to apportion

                   7   the U.S. House of Representatives and the data files that states use to draw electoral districts.

                   8   III.   Background

                   9          13.     A successful decennial census requires over ten years of advance planning,

               10      testing, evaluating, innovating, revising, and stress-testing, as well as substantial time developing

               11      questionnaires, webpages, and hand-held devices.2 The Census Bureau had to resolve

               12      management challenges, such as renting and equipping field offices, as well as vetting, hiring,

               13      and training hundreds of thousands staff, including the enumerators who will travel to housing

               14      units all around the country to collect their occupants’ responses.

               15             14.     Then, the Bureau must conduct the actual census, first by attempting to encourage

               16      people to self-respond via the internet, hard copy questionnaires, or telephone hotlines. If every

               17      household were to respond in one of these ways, the Bureau would have no need for Non-

               18      Response Follow-Up (NRFU)—the process by which the Bureau, as the term suggests, follows

               19      up directly with housing units that do not provide their answers to the census questionnaire early

               20      in the census-taking process. But, at present, only approximately 64% of households have self-

               21      responded. That leaves about 56 million addresses that hundreds of thousands of census takers

               22      must visit to collect the required information.

               23             15.     During and after data collection, the Bureau evaluates the information in its

               24      databases, replaces missing values with best estimates, corrects anomalies, assesses the quality of

               25      the resulting data, and improves that data (to the degree possible). Finally, the Bureau judges

               26      each of its data products to determine whether they are “fit for purpose” and releases only that

               27
                       2
                        See U.S. Census Bureau, 2020 Census Operational Plan, Version 4.0 (2018),
               28      https://www2.census.gov/programs-surveys/decennial/2020/program-management/planning-
                       docs/2020-oper-plan4.pdf.
                                                                                                 CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            4    DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                  MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 6 of 46


                   1   data that the Bureau concludes is fit. The first bodies of information that the Bureau releases are

                   2   the state population totals that support congressional apportionment, then the population files

                   3   used for redistricting. These two major data releases are followed by a wide variety of data

                   4   products based at least in part on the Decennial Census.3

                   5          16.     All the foregoing is very challenging. But the advent of COVID-19 has

                   6   considerably amplified these challenges, and, consequently, the risks to achieving the Census

                   7   Bureau’s mission of “counting every person, counting them once, and counting them in the right

                   8   place.” For example, as a result of COVID-19, NRFU operations were delayed, the difficulty of

                   9   hiring and training enumerators increased, and the willingness of households to interact with

               10      enumerators decreased. In this context, truncating or otherwise altering census processes to meet

               11      the revised deadline of September 30, 2020 to complete NRFU data collection, the December 31,

               12      2020 deadline for delivering the population counts to be used for apportionment, and the March

               13      30, 2021 deadline for delivering the population counts to be used for redistricting, will degrade

               14      the actual and perceived quality of the Decennial Census data, as compared to the data that the

               15      Bureau would be able to produce if it could continue collecting data until October 31, 2020,

               16      deliver the apportionment counts in April 2021, and transfer the redistricting data to the states in

               17      July 2021. These circumstances will also degrade trust in the Decennial Census data.

               18             17.     The Census Bureau is staffed by skilled and dedicated civil servants, and I believe

               19      that they will do everything in their power to meet the revised deadlines. But for the Bureau’s

               20      staff to do so, some key operations will need to be eliminated or abridged. In so doing, there will

               21      be a considerable degradation in census quality and its validity to support policy.

               22             18.     For more than ten years, the Bureau has been planning, experimenting, and lab-

               23      and field-testing for the 2020 Census. Along the way, the Bureau has been challenged by funding

               24      shortfalls and, now, COVID-19. The new deadlines will compromise the quality of collected data

               25      and considerably increase the need for error correction, imputation, and other “cures” that are

               26
                       3
               27       See U.S. Census Bureau, 2020 Census Detailed Operational Plan for: 19. Response Processing
                       Operation (RPO), Version 2.0 (2019), https://www2.census.gov/programs-
               28      surveys/decennial/2020/program-management/planning-docs/RPO_detailed_operational_plan-
                       v2.pdf.
                                                                                                CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            5   DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                 MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 7 of 46


                   1   only, at best, partial fixes. Once NRFU is terminated, it will be impossible to go back into the

                   2   field because field offices will be closed and field staff terminated. Additional time for NRFU

                   3   would considerably improve the completeness and quality of collected data by helping the

                   4   Census Bureau avoid lost opportunities.

                   5   IV.    Complex, Integrated Systems

                   6          19.     Successfully planning, implementing, and completing the 2020 Census is a

                   7   complex task. This is true for the Decennial Census as a whole, as well as its many component

                   8   operations and sub-operations, including the operations the Bureau uses to collect the data it

                   9   receives from well over one-hundred million households and then process it into usable forms.

               10      This complexity is well documented in the Bureau’s own reports.4 Figures 1, 2, and 3—which

               11      are included at the end of this declaration and which are drawn from the Bureau’s own publicly

               12      available operational plans—graphically illustrate some of the many operations that must be

               13      successful for the census’s results to be accurate and reliable. Some of these operations proceed

               14      in parallel, others sequentially, many recursively.

               15             20.     The Bureau’s data-collection and data-curation/processing operations have

               16      benefitted from considerable automation, but clerical and expert attention is still needed for

               17      many components. The need for personnel time is most obvious for NRFU operations, for which

               18      very large numbers of vetted and trained field staff are key. But many components of the post-

               19      collection phase also require considerable personnel time and expertise. Importantly, substandard

               20      performance on some tasks challenges subsequent tasks and can degrade the overall quality of

               21      the census data. This is true both within the data-collection and data-processing operations, as

               22      well as between those two operations. Under these circumstances, the federal government’s

               23      decision to shorten the Bureau’s remaining time to complete the 2020 Census will create a

               24      cascading chain of consequences. First, shortening the NRFU timeline will result in substandard

               25      data collection. Then, such substandard collection will increase the scope of the work that the

               26      Bureau will have to perform in the data processing phase. At the same time, degraded data,

               27
                       4
               28       See 2020 Census Detailed Operational Plan for: 19. Response Processing Operation (RPO),
                       version 2.0, 2019); 2020 Census Operational Plan, version 4.0 (2018).
                                                                                                   CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                               6   DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                    MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 8 of 46


                   1   truncated timelines, and labor shortages will significantly constrain the Bureau’s ability to

                   2   correct for any data collection errors it encounters. Together, these conditions will lead to a

                   3   substantially less accurate, lower quality 2020 Census.

                   4   V.      Consequences of Substandard Data Collection

                   5           21.    The quality, or lack thereof, of the data collection operation, including Non-

                   6   Response Follow-Up (NRFU), is the most obvious, and likely the most important, example of

                   7   the cascading consequences of substandard census performance that the Bureau’s new timelines

                   8   will produce. The quality of the data that the Census Bureau collects (a) directly increases with

                   9   the number of households for which the Bureau has complete data, (b) is aided by the number of

               10      households for which the Bureau has partial data, and (c) is degraded by the number of

               11      households with no directly-collected information.5 Information is directly collected if it is

               12      obtained by self-response (internet, telephone, or hard-copy) or obtained by field staff during

               13      NRFU.

               14              22.    There are data quality assessments and enhancements required for all data that the

               15      Bureau collects. But, the challenges of assessing and enhancing data are greatest for households

               16      that require all or most of their information to be “imputed”—that is, derived from administrative

               17      records and other sources because the people whom the data concerns have not responded

               18      directly to the census. The Bureau uses modeling to develop imputation models over the pre-

               19      census period, but these models always require additional expert inputs in the face of the realities

               20      the Bureau encounters in the field when the census begins. Crucially, the less data the Bureau has

               21      about housing units in a given geography, the more difficult it becomes for the Bureau to

               22      correctly impute households. I discuss this problem at greater length in Section XI below.

               23      Ultimately, failure to collect high-quality data during NRFU will seriously impact the Bureau’s

               24      processing operations. By constraining data collection, the Bureau’s new timelines will create

               25      significant obstacles for data processing.

               26
                       5
                         See Joseph J. Salvo, The Importance of Self-Response in the 2020 Census,
               27      https://www1.nyc.gov/assets/planning/download/pdf/planning-level/nyc-
                       population/census2020/importance-self-response.pdf (last visited Aug. 23, 2020); Joseph J.
               28      Salvo et al., Census 2020 Why Increasing Self-Response is Key to a Good Count, Significance
                       (Jan. 29, 2020), https://rss.onlinelibrary.wiley.com/doi/10.1111/j.1740-9713.2020.01356.x.
                                                                                                CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            7   DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                 MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 9 of 46


                   1   VI.       Consequences of Substandard Data Collection for Hard-To-Enumerate Populations

                   2             23.   In addition to the inherent challenge of imputing a large amount of data, the

                   3   challenge is considerably increased for “hard to count” geographic and demographic groups. The

                   4   Bureau makes special efforts to obtain self-reported information from these groups, because the

                   5   quality of administrative records and other information used in imputation models is lower for

                   6   them.6 Therefore, NRFU is central to the Bureau’s operational plans to maximize directly-

                   7   collected information. NRFU must be as high-quality and complete as possible, so that directly

                   8   collected data can be used with relatively little need for quality enhancement (see Section VIII).

                   9   A shortened NRFU time reduces the amount and quality of information collected directly from

               10      the homeless, minority groups, group quarters (facilities such as nursing homes, prisons,

               11      colleges), and other groups. And, because of the relatively poor quality of the data available to

               12      impute the members of such hard-to-count groups that the Bureau misses during NRFU, a

               13      shortened NRFU period imperils the Bureau’s ability to provide trustworthy data for these

               14      groups.

               15      VII.      Additional Impact of Substandard Data Collection

               16                24.   Though a principal role of NRFU is to obtain data from households and

               17      individuals who have not self-responded, its role is far greater. NRFU can resolve issues that

               18      cannot be resolved as well (or at all) in the data processing phase. One example of a problem that

               19      NRFU can resolve more easily than later operations is “non-ID response,” that is, census

               20      responses that people have submitted through the Bureau’s website without providing a census-

               21      issued ID number. Non-ID response may produce an address that is not in the Bureau’s Master

               22      Address File (MAF), which the Bureau uses to contact and track every housing unit in the

               23      country. When that happens, the Bureau’s field staff must go to the presumed location during

               24      NRFU, check the response for validity against the housing unit they locate at that address, and

               25      possibly correct the information earlier submitted through the website. Also, many duplications

               26
                       6
                         See Dave McClure et al., Administrative Records in the 2020 US Census: Civil Rights
               27      Considerations and Opportunities, Urban Institute (2017), https://www.urban.org/sites/
                       default/files/publication/90446/census_ar_report.pdf; Z.H. Seeskin et al., Constructing a Toolkit
               28      to Evaluate Quality of State and Local Administrative Data, Int’l J. Population Data Sci. (Jan.
                       2019), https://ijpds.org/article/view/937/1031.
                                                                                                CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           8    DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                 MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 10 of 46


                   1   and vacancies can be resolved in the field. But these problems can only be resolved while field

                   2   operations are active. As these examples reinforce, shortening the time for NRFU, as the

                   3   Administration has declared and the Bureau has implemented, will cause the quality of the data

                   4   that the Bureau will collect to be substantially worse.

                   5   VIII. Data Processing and Curation

                   6          25.       As a baseline matter, even if all households, group quarters, and individuals self-

                   7   responded to the census, the Bureau would still have to invest considerable work and time to

                   8   make the data fit for use. Among the many tasks that the Bureau has to perform include:

                   9                •   transforming written responses into code that computers can read;

               10                   •   checking (and ideally fixing) illogical relations among data items, for example a

               11                       parent who is younger than their child;

               12                   •   checking the accuracy of geocoding (location), for example an address in one

               13                       state that is geocoded to another;

               14                   •   detecting and remediating over- or under-counts in various domains (such as

               15                       different geographic areas or demographic groups);

               16                   •   conducting the census count review; and,

               17                   •   generally assessing and upgrading data quality and reliability.

               18             26.       Some processes are substantially sequential, requiring data to be collected before

               19      being processed. But many components of data curation are recursive. This means that a

               20      reviewer must take an initial pass through the data to identify issues, ideally resolve those issues,

               21      and then revisit the resulting data looking for new or additional issues. Additionally, staff, time,

               22      and other resources are needed to check that all aspects of the computer programming are

               23      correct, and some issues only emerge when the actual data are being processed.

               24             27.       Though many processes are automated, many require expert input, and therefore

               25      require time. For example, the Bureau has to a large degree automated outlier detection and

               26      identification. The goal of detection is to identify data items, individuals, or households that have

               27      values that appear anomalous relative to previously collected information or the predictions of

               28      the Bureau’s statistical models. Examples include the age structure of a housing unit occupied

                                                                                                    CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                               9    DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                     MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 11 of 46


                   1   by a family with the same name as in the previous census, that is incompatible with the ten-year

                   2   interval; or a number of dependent-aged children that is incompatible with tax records.

                   3          28.     When the Bureau identifies outliers, it must then search for additional information

                   4   to correct them. Many of these activities require expert input. As is the case in all data curation

                   5   contexts, a computer algorithm cannot do it all. A person reviewing suspected outliers must ask

                   6   whether the problematic value is idiosyncratic, or if it is a marker of a more general problem. If

                   7   the former, can it be fixed? If the latter, can the more general problem be identified and the data

                   8   adjusted? In the census context, an example of a general problem is that an enumerator has

                   9   reported a large amount of inaccurate data. If NRFU is still active, some can be corrected in the

               10      field. Another example, one that operates in all contexts, is outliers induced by computer

               11      programming errors. Generally, these can be fixed in the data curation phase. In general, some

               12      error remediation can occur while NRFU is active, some once NRFU is closed, some will be

               13      difficult to resolve completely.

               14             29.     These are all time-consuming operations that will be made harder by a truncated

               15      NRFU period, both because it will reduce the time available to conduct field corrections of

               16      anomalies, and will also increase the amount of missing data that must be addressed by data

               17      curation, time that hasn’t been made available.

               18      IX.    Impact of Revised Timelines

               19             30.     Based on my knowledge and experience, it is my opinion that the Bureau’s

               20      revised timelines have forced it to cut corners to meet the December 31, 2020 and March 30,

               21      2021 deadlines. For example, in the Bureau’s August 17, 2020 Review of 2020 Operational Plan

               22      Schedule, the Census Count Review Operation is not mentioned.7 The omission of the Count

               23      Review Operation is a point of significant concern, to the extent that omission reflects the

               24      Bureau’s decision either not to conduct it, or to conduct it in a less complete or robust manner.

               25      The Count Review is an important quality control operation. The Count Review Operation helps

               26
                       7
               27       See Albert E. Fontenot & Timothy P. Olson, Review of 2020 Operational Plan Schedule (Aug.
                       17, 2020), https://www.census.gov/content/dam/Census/newsroom/press-kits/2020/2020-
               28      operational-plan-schedule-review.pdf.

                                                                                                CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           10   DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                 MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 12 of 46


                   1   enhance the accuracy of the 2020 Census by, among other things, “[e]valuating census responses

                   2   and subsequent data files at multiple levels of geography for reasonableness and verifying that

                   3   edits have been properly applied.”8

                   4          31.     This is a very time-consuming and important operation, which the Census Bureau

                   5   has previously concluded is essential to an accurate count. Eliminating it will help the Bureau

                   6   achieve the December 31, 2020 deadline for delivery of apportionment data, but will do so at a

                   7   considerable cost in the quality and credibility of that data.

                   8          32.     The Bureau’s latest schedule highlights additional concerns. For example, the last

                   9   item on slide 9 of the August 17, 2020 Review of 2020 Operational Plan Schedule reports,

               10      “Streamlining backend processing to deliver apportionment counts by the statutory deadline of

               11      December 31, 2020.” Inevitably, streamlining will degrade quality, because the systems and

               12      procedures that have been developed and tested over the decade are designed to be both

               13      necessary and sufficient. So, alteration will necessarily depart from these best practices.

               14             33.     Additionally, slide 17 reports that, “Professional career staffers at the Census

               15      Bureau are evaluating the processes and procedures and incorporating technological

               16      developments, such as the improvements in the quality of the Master Address File, to determine

               17      how to effectively and accurately deliver apportionment counts by the statutory deadline of

               18      December 31, 2020.” The slide contains no information to suggest that the evaluation will reveal

               19      shortcuts that will produce high-quality counts by the deadline. In any event, any shortcut that

               20      the Bureau would identify through this evaluation would require extensive assessment to

               21      determine that it is fit to purpose. The timeframe that the Bureau has now imposed on the process

               22      is unlikely to support that robust and necessary assessment.

               23             34.     Finally, all of the Bureau’s post-data collection activities are compromised by the

               24      requirement that Bureau personnel dedicate resources to developing population files on the

               25      citizen voting-age population of each state, to comply with an executive order from President

               26      Trump. Even under appropriate timelines for other activities, diversion of resources to this task

               27
                       8
                        U.S. Census Bureau, 2020 Census Detailed Operational Plan for: 23. Count Review Operation
               28      (CRO), Version 1.0 (2019), https://www2.census.gov/programs-surveys/
                       decennial/2020/program-management/planning-docs/CRO-detailed-operational-plan.pdf.
                                                                                                 CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            11   DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                  MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 13 of 46


                   1   would be damaging. But under the shortened deadlines, this diversion of resources will be

                   2   especially damaging.

                   3   X.     Administrative Records

                   4          35.     Several of the processes outlined above can—under certain circumstances—be

                   5   aided by information in administrative records, even in cases where no data are missing for a

                   6   household. Incomplete or substandard data collection adds the need to impute missing values, as

                   7   well as increases the Bureau’s workloads for error-checking and -adjudication. Figures 2 and 3

                   8   —both of which are drawn from the Bureau’s detailed operational plans—display the

                   9   complexities and dependencies of these processes. In 2020 Census Supporting Statement Part A,

               10      the Census Bureau indicates that 2020 Census operations and assessments would substantially

               11      rely on federal administrative records (SSA, IRS, CMMS, HUD, USPS, etc.), state records

               12      (SNAP, WIC, etc.) and local records (AdRecs), as well as third-party data from commercial

               13      operations and preexisting Census Bureau information (such as data from previous decennial

               14      censuses and the American Community Survey). Under the Bureau’s original plans for the 2020

               15      Census, this information would be used to enumerate or help enumerate or validate (i.e., check to

               16      see if collected data are compatible with information from other sources) several millions of

               17      households. It would also be used to reduce the NRFU workload. Decades of researching,

               18      collecting, and harmonizing this data undergird this integral component of census operations.

               19             36.     But, while administrative records can increase efficiency and accuracy, their use

               20      is by no means push-button. For example, state and local records vary in quality, and relations

               21      amongst data items from different sources can vary by geography.9 These and other features

               22      require considerable time and expertise in the data-processing stages to implement correctly.

               23             37.     Cutting the census timelines short will reduce the quality of the data—that is,

               24      increase the distance between delivered and actual values.

               25      XI.    Imputation

               26             38.     Along with administrative records, imputation is used to fill in incomplete

               27
                       9
                         See Nat’l Acads. of Sci., Engineering, & Med., Innovations in Federal Statistics, Combining
               28      Data Sources While Protecting Privacy (2017), https://www.nap.edu/catalog/24652/innovations-
                       in-federal-statistics-combining-data-sources-while-protecting-privacy.
                                                                                               CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          12   DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 14 of 46


                   1   response records using data from “similar” households. The validity of any imputation depends

                   2   on sophisticated matching algorithms to identify “similar” units and relevant administrative

                   3   records. Imputed values can, if arrived at carefully and based on high-quality data, have good

                   4   validity. But, of course, the Bureau would very much prefer to have directly collected

                   5   information as a starting point, because directly collected information is higher quality data.10

                   6          39.     The need for massive imputation taxes staff time and can tax the pool of donor

                   7   households—that is, households with attributes similar to the one with missing information—

                   8   used to fill in missing information because it may lead to that pool running out of good matches.

                   9   What this means, concretely: A large portion of imputation depends on “borrowing” information

               10      from other, “similar” households. As the need to impute increases, the relative number of good

               11      matches decreases. This is especially true for populations such as a small minority group in a

               12      census block or block group. As for many other data-processing operations, high quality

               13      imputation takes time. If the time devoted to it is reduced, there will likely be housing units with

               14      only partially resolved issues, but the Bureau will need to treat them as resolved, resulting in

               15      poor quality. For example, administrative records or paradata (context information collected by

               16      field staff) may show that a housing unit is occupied. But, the Bureau might not succeed in

               17      collecting any data from the unit. Because the unit is occupied, the Bureau will have to use

               18      imputation to produce a count of the residents. Due to the lower quality of administrative records

               19      for hard-to-count populations, the imputed values are likely to be less accurate for hard -to- count

               20      groups than for the relatively easy to count.11 A situation such as this lays the foundation for

               21      differential undercounts, including racial and ethnic differential undercounts, and a generally less

               22      accurate and fair census. Foreshortened NRFU will create many such situations.

               23      XII.   Undercount and Overcount

               24             40.     Under- and over- counting in general biases counts, as do under- and over-

               25
                       10
                          See Joseph J. Salvo, The Importance of Self-Response in the 2020 Census,
               26      https://www1.nyc.gov/assets/planning/download/pdf/planning-level/nyc-
                       population/census2020/importance-self-response.pdf (last visited Aug. 23, 2020)
               27
                       11
                          See Dave McClure et al., Administrative Records in the 2020 US Census: Civil Rights
               28      Considerations and Opportunities, Urban Institute (2017), https://www.urban.org/sites/
                       default/files/publication/90446/census_ar_report.pdf.
                                                                                                CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           13   DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                 MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 15 of 46


                   1   counting for specific geographic or demographic groups. The bias can influence apportionment,

                   2   redistricting, and a variety of other uses of census products. As for most Census operations, the

                   3   situation is complex. The Bureau’s ability to identify and remediate problems with the data

                   4   depends on previous Decennial Census data and other information, including administrative

                   5   records. Pre-release record-matching of addresses and names is used to identify and reduce

                   6   over-counts.

                   7   XIII. Apportionment

                   8          41.     A great deal of curation is necessary before 2020 Census data are fit for use. The

                   9   challenges depend to a degree on the intended use, and while it is the case that producing

               10      accurate state-wide total counts is less challenging that providing counts for smaller geographic

               11      or demographic domains, most of the issues and procedures identified in Section VIII must be

               12      addressed or deployed before apportionment figures should be delivered to the President and

               13      Congress. For example, it is well known that children under 5 years old are under-counted.

               14      Because of this systemic undercounting problem, a state’s total population count will be lower

               15      than the true, underlying value.

               16             42.     One aspect of this systemic undercounting issue is key for apportionment. The

               17      percentage of children under 5 years old varies by state, as does the age-specific under-count.

               18      Consequently, when this undercount manifests, state-specific computed “shares” (percents) of

               19      total U. S. population will be different from their true, underlying shares, and congressional

               20      apportionment may be different from what would be produced by accurate data. This small

               21      example communicates the general idea. But the challenge is by no means small because there

               22      are a large number of domains (including, age, race, urban/rural, and citizenship status) where

               23      inaccuracy could generate inappropriate apportionment. Whatever the causes, if the deviations

               24      from the true, underlying state populations are large enough and spread unequally across states,

               25      state-specific shares of the U. S. population will differ from their true, underlying values. To

               26      achieve this accuracy goal, curation must be effective, and effectiveness requires considerable

               27      time and expertise. Meeting the current December 31, 2020 deadline will severely compromise

               28      the effectiveness of these processes and thereby will compromise the success of the

                                                                                                CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           14   DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                 MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 16 of 46


                   1   apportionment count.

                   2   XIV. Redistricting

                   3           43.     By March 30, 2021, the Bureau plans to send redistricting counts to the states.

                   4   This information is used to redraw legislative districts based on population changes. All of the

                   5   challenges so far identified operate with additional force in developing high-quality, redistricting

                   6   information. Accuracy is required at fine geographic and relatively fine demographic scales.

                   7   Truncating field collection and data curation will severely compromise the quality of the

                   8   redistricting data.

                   9   XV.     Coda

               10              44.     In summary, truncation of the time for field operations and data curation,

               11      especially in the midst of the COVID-19 pandemic, will severely compromise the quality of the

               12      census data to be used for apportionment, redistricting, for policy and economic development,

               13      and for research. All these uses and more are key pillars of our democratic society, and every

               14      effort should be made to “get it right.” The Bureau will most likely release numbers at the end of

               15      the census process. But if the quality of those numbers is low, fair apportionment and

               16      redistricting will be compromised. Widespread perceptions of inaccuracy, for example generated

               17      by post-release corrections will degrade trust in these numbers specifically, in 2020 decennial

               18      data more generally, and, likely, in all other Census Bureau produced information. Restoring the

               19      Spring and Summer 2021 deadlines to deliver curated and processed data will provide the

               20      Bureau time to substantially improve all of its products.

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                                CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           15   DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                                 MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 17 of 46


                   1
                                                           Tables and Figures
                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13
                        Figure 1: Top-level business process model, Figure 01 in 2020 Census Detailed Operational
               14       Plan for: 19. Response Processing Operation (RPO), version 2.0, 2019.

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                            CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       16   DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                             MOT. FOR STAY AND PRELIM. INJUNCTION
                       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 18 of 46


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14
                        Figure 2: Context Diagram, Figure 03 in 2020 Census Detailed Operational Plan for: 19.
               15       Response Processing Operation (RPO), version 2.0, 2019.
               16

               17

               18

               19

               20

               21

               22

               23

               24

               25
                        Figure 3: Constituent activities for processing Stateside and Puerto Rico, Figure 58 in 2020
               26       Census Detailed Operational Plan for: 19. Response Processing Operation (RPO), version 2.0,
                        2019.
               27

               28

                                                                                             CASE NO. 20-CV-5799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        17   DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS.’
                                                                              MOT. FOR STAY AND PRELIM. INJUNCTION
                                  Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 19 of 46




                                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
                         2   and correct.

                         3          Executed on August 24, 2020 at St. Michaels, Maryland.
                         4

                         5

                         6

                         7                                                       Dr. Thomas A. Louis, Ph.D.
                         8
                        9

                       10

                       11

                       12

                       13

                       14

                       15

                       16
                       17

                       18

                       19

                    20

                    21

                    22

                    23

                    24

                    25

                    26
                    27
                    28

LATHAM • WATKINS .,,
   ATTORNEYS AT LA W                                                                                  CASE NO. 20-CV-5799-LHK
    SAN FRANCISCO
                                                                            18   DECL. OF DR. THOMAS LOUIS, PHD ISO PLTFS '
                                                                                     MOT. FOR STAY AND PRELIM. INJUNCTION
       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 20 of 46




August 15, 2020

                                   CURRICULUM VITAE
                                  THOMAS A. LOUIS, PhD

 Work Address
 Thomas A. Louis, PhD
 Professor Emeritus, Department of Biostatistics
 Johns Hopkins Bloomberg School of Public Health
 615 North Wolfe Street, Baltimore, MD 21205-2179 USA
 phn: 202.494.9331, fax: 410.955.0958, email: tlouis AT jhu.edu, skype: tom9788
 http://www.biostat.jhsph.edu/˜ tlouis/

Education
 1966 BA Dartmouth College, with honors in Mathematics
 1972 PhD Columbia University, Mathematical Statistics

Principal Professional Appointments
 2018–        Professor Emeritus of Biostatistics, Johns Hopkins Bloomberg School of Public Health
 2002–2017 Professor of Biostatistics, Johns Hopkins Bloomberg School of Public Health
 2013–2015 Associate Director for Research & Methodology and Chief Scientist, U. S. Census Bureau
 2000–2002 Senior Statistical Scientist, The RAND Corporation
 1987–2000 Professor of Biostatistics, U of Minnesota School of Public Health
 1987–1999 Head of Biostatistics, U of Minnesota School of Public Health
 1987–2000 Professor, U of Minnesota School of Statistics
 1979–1987 Associate Professor of Biostatistics, Harvard School of Public Health
 1973–1979 Assistant Professor of Mathematics, Boston University
 1972–1973 NIH Postdoctoral Fellow, Mathematics, Imperial College, London
 1971–1972 Lecturer, Department of Mathematical Statistics, Columbia U
 1970–1971 Consultant, IBM Thomas J. Watson Research Lab., Yorktown Heights, NY
 1966–1967 Actuarial Trainee, Chubb and Son, New York

Other Professional Appointments
 2018–2020 Expert Statistical Consultant, Center for Drug Evaluation & Research,
             Food & Drug Administration
 2018–       Affiliate Professor of Statistics, George Mason University
 2016–       Affiliated member, The Johns Hopkins Spatial Science for Public Health Center
 2016        Distinguished Senior Research Fellow, U. S. Census Bureau
 2012–2016 Core faculty member, Johns Hopkins Armstrong Institute for Patient Safety and Quality
 2011        “Summer at Census” Scholar
 2001–2003 Adjunct Professor, Epidemiology & Biostatistics, George Washington U
 2000–2002 Adjunct Professor, Biostatistics, Johns Hopkins Bloomberg SPH
 1999        Visiting Scholar, Committee on National Statistics, National Academy of Sciences
 1995–1996 Visiting Professor, Afdeling Medische Statistiek, U of Leiden, NL
 1994–2000 Member, U of Minnesota Cancer Center
 1991–1998 Adjunct Associate, Hubert H. Humphrey Inst. of Public Affairs, U of Minnesota
 1991–1996 Adjunct Professor, Biostatistics, Emory University School of Public Health
 1988        Visiting Professor, Tongji Medical U, Wuhan People’s Republic of China
 1986        Visiting Scientist, Center for Mathematics and Computer Science, Amsterdam NL
 1984        Visiting Professor, Biostatistics, U of North Carolina, Summer Term
 1979–1981 Director, Biostatistics Consulting Laboratory, Harvard School of Public Health
 1974–1979 Consultant, Boston University Medical School
       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 21 of 46

Thomas A. Louis, Curriculum Vitae                                                               2


Other Professional Appointments (continued)
 1974–1979 Member, Boston University Cancer Center
 1969–1970 Summer Employee, IBM T. J. Watson Research Lab., Yorktown Heights, NY

HONORS AND AWARDS
 1967–1971 Fellow of the Faculty, Columbia University
 1985      Elected member, International Statistical Institute
 1988      Fellow of the American Statistical Association (ASA)
 1988      Delta Omega Honorary Public Health Society
 1991–1993 President-elect, president, past; Intl. Biometric Soc., Eastern North American Region (ENAR)
 1996      Fellow of the American Association for the Advancement of Science (AAAS)
 2003      ENAR President’s Invited Address, “Aids to Statistical Navigation”
 2005-2008 President-elect, President, Past-president; International Biometric Society
 2010-2013 Chair-elect, Chair, Retiring Chair, AAAS Statistics Section (U)
 2014      Charles L. Odoroff Memorial Lectureship, University of Rochester
 2016      Honorary Life Member, International Biometric Society
 2016      National Associate of the National Research Council
 2017      Fellow of the Institute of Mathematical Statistics
 2018      Doctor Honoris Causa, Hasselt University, Belgium

PROFESSIONAL ACTIVITIES
Memberships
 American Association for the Advancement of Science
 American Association of Public Opinion Research
 American Statistical Association, PStat R
 Institute of Mathematical Statistics
 International Biometric Society
 International Society for Bayesian Analysis
 International Statistical Institute
 Royal Statistical Society

Editorial
 2018        Associate Editor, special issue of The American Statistician on statistical inference
 2017–       Associate Editor, Annual Review of Statistics and Its Application
 2011–2016   Editorial Committee, Annual Review of Statistics and Its Application
 2009-2011   Co-editor, Biometrics
 2006–2008   Coordinator, IBS Prose Editing Project
 2004–2008   Editorial Board, Biostatistics
 2003–2008   Editorial Board, Clinical Trials
 2002–2002   Co-editor, Formula Funds Allocation special issue, Journal of Official Statistics
 2001–2003   Editor & coordinating editor, J. Am. Statist. Assoc., Applications and Case Studies
 1999–2002   Editorial Board, Applied Stochastic Models in Business and Industry
 1999–2000   Associate Editor, Controlled Clinical Trials
 1998–2000   Associate Editor, Statistical Science
 1997–2018   Editorial Board, Chapman&Hall Series on Statistics and Applied Probability
 1996–1999   Associate Editor, statistica neerlandica
 1992–1998   Co-Editor, Chance
 1993–1995   Editorial Board, ASA-SIAM Series on Statistics and Applied Probability
 1989–1994   Editorial Board, Statistics in Medicine
 1988–1991   Associate Editor, JASA Theory and Methods
 1972–       Refereeing for statistical, biomedical, epidemiologic and environmental journals
       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 22 of 46

Thomas A. Louis, Curriculum Vitae                                                           3


Professional   Organization Administration
 2016-2017     Search Committee, Biometrics Executive Editor
 2011-2013     Chair-elect, chair, past chair, AAAS Section-U, Statistics
 2010-2012     Local Organizing Committee, IBS International Biometric Conference, Kobe Japan, 2012
 2009–2015     IBS Editorial Advisory Committee
 2009-2010     Chair, International Biometric Society, Council of Presidents
 2009-2010     IBS/ENAR Nominations Committee
 2008          Outgoing vice-President, International Biometric Society
 2007          Organizing & Scientific Programme Committee,
               East Asia Regional Biometric Conference, Tokyo
 2006-2007     President, International Biometric Society
 2005-2006     IBS/ENAR Nominations Committee
 2005          Incoming vice-President, International Biometric Society
 2004          Executive Committee, ASA Section on Bayesian Statistical Science
 2002–2003     Chair-elect/chair, ASA Section on Bayesian Statistical Science
 2002          Member, ENAR Educational Advisory Committee
 2002          Associate Director, Search Committee, National Institute of Statistical Sciences
 2002          Chair, Nomination Committee, National Institute of Statistical Sciences
 2000–2001     Program Committee, Year 2001 International Statistical Institute Conference
 2001–2002     Program Committee, Year 2002 Intl. Epidemiologic Association Conference
 2001          ASA-IMS Task Force to select statistical reviewers for Science
 2001          ENAR management review
 2000–2001     ENAR Nominating Committee
 2000–2005     Member, ASA Scientific and Public Affairs Advisory Committee
 2000–2002     Executive Committee, National Institute of Statistical Sciences
 1999–2000     Program Committee, Year 2000 International Biometric Conference
 1998–2000     ENAR Liaison to the ASA
 1998          ENAR management review
 1997–2002     Trustee, National Institute of Statistical Sciences (NISS)
 1997–1989     Chair, Fellow Selection Committee, International Biometric Society
 1997          ASA search Committee for new Chance editor
 1994–1997     Council, International Biometric Society
 1993–1996     IMS, Committee on Scientific Policy
 1993–1996     AAAS Electorate Nominating Committee
 1993          Chair, ASA Editor search Committee, JASA Applications and Case Studies
 1993          Chair, ASA Sub-committee to Evaluate Health Science Journal Options
 1993          Steering Committee, Research Synthesis: Social Science Informing Public Policy
 1992          Nominating Committee, JASA book review editor
 1992          President, Biometric Society, ENAR
 1991–1993     Executive Committee, Biometric Society ENAR
 1991–1992     Committee of Presidents of Statistical Societies
 1991          Advisory Board, NISS
 1988          Program Chair, Intl. Biometrics Society-ENAR Spring Meeting, Boston MA
 1988          Regional Committee, Biometric Society ENAR
 1978–1978     Co-program chair, Intl. Biometrics Society-ENAR Spring Meeting, Chapel Hill, NC
 1976–1976     Local arrangements Committee 9th Intl. Biometric Conference, Boston, MA
 1976–1986     Program Committee, Boston Chapter, ASA
         Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 23 of 46

Thomas A. Louis, Curriculum Vitae                                                            4


Advisory
 2020         Chair, Visiting Panel, Joint Program in Survey Methodology, U Maryland & Michigan
 2019         Review coordinator, NAS workshop: Using Models to Estimate Hog and Pig Inventories
 2019         Review of the Biostatistics Department, University of Miami
 2018         Member of the tri-society (American Statistical Assn., American Sociological Assn.,
              Population Assn. of America) group that prepared amicus briefs supporting the lawsuits in,
              New York, California, and the Supreme Court to block including a citizenship question
              on the 2020 census
 2018         National Academies; National Investment Modeling expert Panel
 2017–        Advisory Committee, U of Michigan Institute for Social Research,
              Educational Program on Responsive Survey Design for Efficient Survey Data Collection
 2017–        Chair, NIDDK DSMB for the ARMMS-T2D study (Alliance of Randomized
              Trials of Medicine vs Metabolic Surgery in Type 2 Diabetes)
 2017–2020    DSMB, NHLBI; Junctional AV Ablation for Permanent Atrial Fibrillation
              in Patients Undergoing Cardiac Resynchronization Therapy
 2016–        DSMB, Bristol-Myers Squibb; gastric, lung, and renal cancer trials
 2016–        DSMB, Minnesota Hearth Health Program–Aspirin Study
 2016         Panelist, FDA workshop on, Facilitating Antibacterial Drug Development for Patients
              with Unmet Need and Developing Antibacterial Drugs That Target a Single Species
 2016–        International Advisory Board, Interuniversity Institute of Biostatistics
              and Statistical Bioinformatics Universities of Hasselt &Leuven, Belgium
 2016         Chair, external advisory board of the Department of Public Health
              and Primary Care, Leuven, Belgium
 2016         NAS/CNSTAT Expert meetings on Improving the Relevance of Federal Statistics
 2016         NIDDK Expert Evaluation Committee of the Alliance of Randomized Trials
              of Medicine versus Metabolic Surgery in Type 2 Diabetes (ARMMS-T2D) study
 2015–        Technical Advisory Group, Developing Excellence in Leadership Training and Science Training,
              Sub-Saharan Africa Consortium for Advanced Biostatistics Training
 2015–2016    Advisory Board, Center for Survey Statistics and Methodology, Iowa State U
 2015–2016    PCORI/CTAP Post–Award Expert Advisory Subcommittee
 2015–2018    CMS Technical Expert Panel: Hospital Inpatient and Outpatient Process
              and Structural Measure Development and Maintenance
 2012–        External Evaluation Committee, Type 1 Diabetes TrialNet
 2011–        Scientific Advisory Board, NIEHS Gulf Long-term Follow-Up (GuLF) Study
 1985–        Report Review, The National Academies
 1975–        Proposal review, NSF, NIH and other funding agencies
 2015         Health Effects Institute (HEI) ad hoc Review Panel
 2015         Clinical Trial Review Panel, NIH/NIDCD, Deafness and Communication Disorders
              for trial design and analysis in anti-bacterial drug development
 2014–2015    DSMB, Flexibility in Duty Hour Requirements for Surgical Training (FIRST) trial
 2014         PCORI Methodology Consultation ReviewPanel
 2014–2015    NIA-sponsored NAS meetings on observational studies and causal inference
 2013–2014    Panel on Hospital Performance Measure Testing, Mathematica
 2012–2014    DSMB, Bangladesh Complementary Food Supplementation Trial
 2012         Review of the University of Wisconsin, Biostatistics Training Grant Program
 2011–2013    DSMB, Triple re-uptake inhibitor for the treatment of major depressive disorder (BMS)
 2009–2013    External Expert Panel for the Hemodialysis Fistula Maturation Cohort Study
 2007–2012    Board of Scientific Counselors, NIH-National Institute of Environmental Health Sciences
 2006–2011    Scientific Advisory Committee, EPA/Harvard Center on Ambient Particle Health Effects
 2004–2012    DSMB, Right Ventricular Pacing Study (Medtronic)
       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 24 of 46

Thomas A. Louis, Curriculum Vitae                                                           5


Advisory (continued)
 2011       Chair, Committee of Presidents of Statistical Societies, Committee on Methods for
            Hospital-specific estimates of quality of care
 2011       Census Bureau, “Summer at Census” visiting scholar
 2011       Ad hoc, Tenure Review Committee, Columbia University
 2010–2011 ASA/NISS Panel on ranking graduate programs
 2010–2011 EPA Science Advisory Board Panel to review draft lead dust technical analyses
 2010       Nat. Inst. Statist. Sci., Workshop on Assessing the Quality of Graduate Programs
 2010       Chair, Steering Committee, National Academies workshop on
            Facilitating Innovation in the Federal Statistical System
 2006–2010 DSMB, MK-0518 HIV Integrase Phase III Program (Merck)
 2009       Working Group, the role of the NIH Biostatistical Methods and Research Design study section
 2009       Proposal review, International Science and Technology Center in the Ukraine
 2008       NAS Review Coordinator, “Phthalates and Cumulative Risk Assessment: The Tasks Ahead”
 2008       Consultant, U of Wisconsin chair search, Dept. of Biostatistics and Medical Informatics
 2007–2009 DSMB, VA Trial of Long-Acting Injectable Risperidone in the Treatment of Schizophrenia
 2007       Review Panel, Ixabepilone for treatment of metastatic breast cancer (Bristol, Myers, Squibb)
 2006–2009 NAS Standing Committee on Risk Analysis Issues and Reviews
 2006–2008 DSMB, Preventing Pregnancy Malaria: Mother Infant outcomes study (NIH-NIAID)
 2005–2008 NAS Committee on Applied and Theoretical Statistics
 2005       Selection Committee, JASA Applications and Coordinating Editor for 2007-9
 2004–2006 NAS Committee to Review the Effects of Changes in EPA’s New Source Review Programs
            for Stationary Sources of Air Pollutants
 2004       Ad hoc consultant, Board of Scientific Councilors review of the NIEHS Biostatistics Branch
 2004       NIH Clinical Infectious Diseases and Microbiology, Research & Field Studies
            Special Study Section
 2003–2004 Advisor, masters program in Biometrics, UMDNJ
 2003–2004 Drinking Water Committee, EPA Science Advisory Board
 2003       Input to IOM report, “Measuring What Matters: Allocation, Planning, and
            Quality Assessment for the Ryan White CARE Act”
 2003       Review of the MS in Biostatistics, U of Medicine & Dentistry of NJ, SPH
 2003       Committee to review Biostatistics at the U of Washington
 2002–2004 NAS, Committee on use of third party toxicity research with human participants
 2002–2003 Panel to review guidelines for thrombolysis treatment of acute ischemic stroke
 2002       Chair, Committee to review Biostatistics at Emory U
 2001–2008 DSMB, Dialysis Access Consortium (NIH-NIDDK)
 2001–2002 NIH ad hoc group to promote increased funding for training in Biostatistics
 2001       Committee to propose a statistics editor for Science magazine
 2001       Advisory Committee, Program in Environmental Statistics, Biostatistics, Harvard SPH
 2001       Proposal reviewer, VA studies on Persian Gulf Illness
 2000–2005 Health Effects Institute, Report Review Committee
 2000–2004 Advisory Committee, Harvard Cardiac Vulnerability Related to Particulate Matter Project
 2000–2004 Scientific Advisory Committee, EPA/Harvard Center on Ambient Particle Health Effects
 2000–2003 Advisory Board, Center for Innovation in Clinical Research, M.D. Anderson CC
 2000–2003 Steering Committee, United States Renal Data System
 2000–2003 Diesel Emissions Project Committee, Health Effects Institute
 2000–2002 Chair, NAS panel on Formula Allocation of Federal and State Program Funds
 2000       Panelist, NIH Consensus Conference on Adjuvant Therapy for Breast Cancer
 1999       Chair, Review Committee, Dept. of Social and Preventive Medicine, SUNY Buffalo
       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 25 of 46

Thomas A. Louis, Curriculum Vitae                                                           6


Advisory (continued)
 1998–2004 Chair, DSMB, Chemoprevention of Skin Cancers with DFMO Clinical Trial
 1998       NIH Special Emphasis Panel Proposal Review
 1997–1999 Oversight Committee, HEI, National Morbidity and Mortality Air Pollution Study
 1997       Chair, NIAID proposal review panel, Statistical Center for the
            Women’s Interagency Health Study
 1997       Advisory panel, U Chicago Dept. OB/GYN, issues in stopping a clinical trial
 1997–2003 NAS, Committee on National Statistics
 1996–2003 Advisory Board, Institute of Medicine (IOM), Medical Follow-up Agency
 1996–1999 NAS, Panel on Estimates of Poverty for Small Geographic Areas
 1996       Organizational Review, U of Chicago, Department of Health Studies
 1995       NCI site visit, Fred Hutchinson Cancer Research Center, Seattle Washington
 1995       UCLA Visiting Committee on reorganizing statistics at the university
 1995       Visiting Committee, Cleveland Clinic Dept. of Epidemiology and Biostatistics
 1994–1996 IOM/MFUA Committee to Review the Health Consequences
            of Service during the Persian Gulf War
 1994-1995 Reviewer, EPA Particulate Matter and Mortality Criterion Document
 1993–1997 DSMB, Long-term outcome of Obesity Treatment in Minority Women Study
 1991       Reviewer, NIAID/DAIDS, ACTG re-competition
 1988–1990 AHCPR Health Care Technology Study Section
 1987–1993 Advisory Committee for Research Synthesis, The Russell Sage Foundation
 1984–1988 EPA Health Effects Scientific Review Panel
 1981–1983 Advisory Committee, Kidney Transplant and Histocompatibility Study
 1975–1983 Site visitor, National Cancer Institute

UNIVERSITY SERVICE
Johns Hopkins University (Bloomberg School of Public Health unless otherwise indicated)
 2019–2020 Proposal review, Support for Creative Integrated Basic and Applied Research
 2019–2020 Biostatistics Faculty Search Committee
 2015–2016 Biostatistics Faculty Search Committee
 2014–      Committee member, Ross/Royall Fund for Population Inference in Public Health
 2011–2012 Chair, Biostatistics Faculty Search Committee
 2010–2011 Search Committee for Chair of Environmental Health Sciences
 2009–2010 Committee to review the Department of Environmental Health Sciences
 2008–2012 SPH Committee on Academic Standards
 2008–2009 HopkinsOne, University-wide Faculty Advisory Committee
 2008–2009 Medical School Investigative Committee
 2008–2009 Chair, Biostatistics Faculty Search Committee
 2007–2008 Strategic Planning Steering Committee
 2006–2011 Advisory Committee, Environmental Health Sciences, NIEHS Training Program
 2005-2008 SPH Advisory Board
 2005–2008 Faculty Senate: President-elect, President, past President
 2004–2006 Sommer Scholar selection Committee
 2004–2005 Chair, Faculty Grievance Committee
 2003–2008 Committee on Appointments and Promotions
       Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 26 of 46

Thomas A. Louis, Curriculum Vitae                                                                  7


 2003–2005      Faculty Senator
 2003–2004      Planning Committee, FDA/Johns Hopkins workshop, “Can Bayesian
                approaches to studying new treatments improve regulatory decision-making?”
 2002–2012      Steering Committee, Malaria Research Institute
 2002–2004      FDA/Hopkins Liaison Development
 2002–2004      Biostatistics Faculty Search Screening Committee
 2002–2003      Co-chair, Biostatistics seminar Committee

University of   Minnesota School of Public Health
 2000           Dean Search Committee, School of Public Health
 1999–2000      Ethics Advisory Committee
 1998–1999      President’s Distinguished Faculty Mentors Program
 1997–1998      Academic Health Center faculty research development grants review Committee
 1996–1997      Search Committee, Health Sciences Chief Information Officer
 1994–1998      SPH Diversity Committee
 1994–1995      SPH Diversity Committee, Co-chair
 1994–1995      Chair, MPH Major in Biostatistics
 1994           Search Committee, Director, Cancer Center Registry
 1994           Ad Hoc Committee to investigate misconduct
 1993–1996      Faculty Advisor, Sailing Club
 1992–1994      Chair, Search Committee, Head, Center for Environmental Health Policy, SPH
 1992           Chair, Biostatistician Search Committee, General Clinical Research Center
 1991           Search Committee, Population Sciences faculty, Humphrey Institute
 1990–1999      SPH Space Committee
 1990–1990      Search Committee, SPH Dean
 1989–1990      Chair, Search Committee, Head of Epidemiology, SPH
 1988–1993      Academic Advisory Committee, Center for Biomedical Ethics (chair, 1988-1990)
 1987–2000      Advisory Committee, General Clinical Research Center
 1987–1999      SPH Policy Council

Harvard School of Public Health
 1980–1984 Qualifying examination Committee
 1980–1981 Institutional Review Board

COMMUNITY SERVICE
 2018–     Docent, Chesapeake Bay Maritime Museum
 2017–     Martingham Architecture Review Committee
 1999–2000 Treasurer, L Harriet Yacht Club
 1995      Faculty Member, National Breast Cancer Coalition, Project LEAD
 1992–1995 Institutional Review Board, Allina Health System, Minneapolis, MN
 1984      Co-chair, School Enrollment Projection & Reorganization Committe, Lexington MA
 1975–1978 Faculty, Norfolk Prison Education Program, Norfolk MA


EDUCATIONAL ACTIVITIES
Courses: Probability theory, Statistical theory, Sequential analysis, Analysis of longitudinal data,
Hierarchical models, Bayesian methods, Survey methods, Multivariate analysis, Discrete data,
Robust methods, Screening and bioassay, Exploratory data analysis.

Research Advising: Principal or co-advisor for Biostatistics doctoral and masters students.
Member of doctoral and masters Committees in Statistics, Biostatistics, Epidemiology,
Environmental Health, Health Services, and Microbiology.
          Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 27 of 46

 Thomas A. Louis, Curriculum Vitae                                                                    8


 PUBLICATIONS
 (Peer reviewed journal articles & books, Software, Peer reviewed journal discussions, Monographs,
 Book chapters, Proceedings, Book reviews, Letters & Columns)
 Peer reviewed journal articles & books
 1.   Flehinger BJ, Louis TA (1971). Sequential treatment allocation in clinical trials. Biometrika,
      58: 419–426.
 2.   Flehinger BJ, Louis TA (1972). Sequential medical trials with data-dependent treatment
      allocation. Proc. Sixth Berkeley Symposium, 4: 43–52.
 3.   Flehinger BJ, Louis TA, Robbins H, Singer B (1972). Reducing the number of inferior
      treatments in clinical trials. Proc. Nat. Acad. of Sci. US, 69: 2993–94.
 4.   Hsi BP, Louis TA (1975). A modified play-the-winner rule for sequential trials. J. Am. Statist.
      Assoc., 70: 644–647.
 5.   Louis TA (1975). Optimal allocation in sequential tests comparing the means of two Gaussian
      populations. Biometrika, 62: 359–369.
 6.   Louis TA (1977). Sequential allocation in clinical trials comparing two exponential survival
      curves. Biometrics, 33: 627–634.
 7.   Albert A, Gertman P, Louis TA (1978). Screening for the early detection of cancer I: The
      temporal natural history of a progressive disease state. Mathematical Biosciences, 40: 1-59.
 8.   Albert A, German P, Louis TA, Liu S (1978). Screening for the early detection of cancer II: The
      impact of screening on the natural history of disease. Mathematical Biosciences, 40: 61–109.
 9.   Louis TA, Albert A, Heghinian S (1978). Screening for the early detection of cancer III:
      Estimation of disease natural history. Mathematical Biosciences, 40: 111–144.
10.   Louis TA (1981). Confidence intervals for a binomial parameter after observing no successes.
      The American Statistician, 35: 154.
11.   Louis TA (1981). Nonparametric analysis of an accelerated failure time model. Biometrika, 68:
      381–390.
12.   Russell R et al. (1981). Unstable angina pectoris national cooperative study group to compare
      medical and surgical therapy IV: Results in patients with left anterior descending disease. Am.
      J. Cardiology, 48: 517–524.
13.   Laird NM, Louis TA (1982). Approximate posterior distributions for incomplete data
      problems. J. Roy. Statist. Soc. Ser. B, 44: 190–200.
14.   Louis TA (1982). Finding the observed information using the EM algorithm. J. Roy. Statist.
      Soc. Ser. B, 44: 226–233.
15.   Louis TA, Mosteller FM, McPeek B (1982). Timely topics in statistical methods for clinical
      trials. Ann. Rev. Biophys. & Bioeng., 11: 81–104.
16.   Shapiro SH and Louis TA, eds. (1983). Clinical Trials: Issues and Approaches. Marcel Dekker,
      New York.
17.   Louis TA, Shapiro SH (1983). Critical issues in the conduct and interpretation of clinical trials.
      Ann. Rev. Public Health, 4: 25–46.
18.   Eisen EA, Wegman DE, Louis TA (1983). Effects of selection in a prospective study of forced
      expiratory volume in Vermont granite workers. Am. Rev. Respir. Disease, 128: 587–591.
19.   Lavori P, Louis TA, Bailar JC, Polansky M (1983). Designs for clinical experiments: Parallel
      comparisons of treatment. N. Engl. J. Med., 309: 1291–1298.
20.   Louis TA (1983). Statistics in laboratory studies. Lab Animal, 12: 17–25.
21.   Ware JH, Louis TA (1983). Statistical problems in environmental research. Can. J. Statist.,
      11: 51–70.
22.   Bailar JC, Louis TA, Lavori P, Polansky M (1984). Designs for clinical experiments: Studies
      without internal controls. N. Engl. J. Med., 311: 156–162.
          Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 28 of 46

 Thomas A. Louis, Curriculum Vitae                                                                  9


23.   Eisen EA, Smith TA, Wegman DE, Louis TA, Froines J (1984). Estimation of long-term dust
      exposures in the Vermont granite sheds. J. Am. Indust. Hygiene Assoc., 45: 89–94.
24.   Louis TA (1984). Estimating a population of parameter values using Bayes and empirical
      Bayes methods. J. Am. Statist. Assoc., 78: 393–398.
25.   Louis TA, Lavori P, Bailar JC, Polansky M (1984). Crossover and self-controlled designs in
      clinical research. N. Engl. J. Med., 310: 24–31.
26.   Moses L, Louis TA (1984). Statistical consulting in clinical research: The two-way street.
      Statist. in Med., 3: 1–5.
27.   Bailar JC, Louis TA, Lavori P, Polansky M (1984). A classification for biomedical research
      reports. N. Engl. J. Med., 311: 1482–1487.
28.   Louis TA, Fineberg HV Mosteller F (1985). Findings for public health from meta-analyses.
      Ann. Rev. Pub. Health, 6: 1–20.
29.   Palmer RJ, Louis TA, Hsu LN, Peterson HF, Rothrock JK, Strain R, Thompson M, Wright EA
      (1985). A randomized controlled trial of quality assurance in sixteen ambulatory care practices.
      Medical Care, 23: 751–770.
30.   Louis TA, Bouffioux C, Tazaki H, Acosta-Otero A, Khoury S, Kopp J, Mazeman E, Obata K,
      Tagnon H, Wittes RE (1986). Policy on monitoring and reporting results. Prog. Clin. Biol.
      Res., 221: 33-48.
31.   Louis TA, Robins J, Dockery DW, Spiro R, Ware JH (1986). Explaining discrepancies between
      longitudinal and cross-sectional models. J. Chron. Diseases, 39: 831–839.
32.   Laird NM, Louis TA (1987). Empirical Bayes confidence intervals based on bootstrap samples
      (with discussion). J. Am. Statist. Assoc., 82: 739–757.
33.   Louis TA (1988). General methods for analyzing repeated measures. Statistics in Medicine, 7:
      29–45.
34.   DeGruttola V, Ware JH, Louis TA (1987). Influence analysis on generalized least squares
      estimators. J. Am. Statist. Assoc., 82: 911–917.
35.   Knuiman MW, Laird NM, Louis TA (1987). Inter-laboratory variability in Ames assay results.
      Mutation Research, 180: 171–182.
36.   Dockery DW, Speizer FF, Ferris BG Jr., Ware JH, Louis TA, Spiro A III (1988). Cumulative
      and reversible effects of lifetime smoking on simple tests of lung function in adults. Am. Rev.
      Respir. Disease, 137: 286–292.
37.   Lagakos SW, Louis TA (1988). Use of tumor lethality to interpret carcinogenicity experiments
      lacking information on cause of death. J. Roy. Statist. Soc. Ser. C, 37: 169–179.
38.   Manu P, Louis TA, Lane TJ, Gottlieb L, Engel P, Rippey RM (1988). Unfavuorable outcomes
      of drug therapy: Subjective probability versus confidence intervals. J. Clin. Pharm. and
      Therapeutics, 13: 213–217.
39.   Louis TA (1989). Analysis of a random sample of two-year carcinogen bioassays from the NCI
      data-base. Fund. and Appl. Toxicology, 12: 222–231.
40.   Laird NM, Louis TA (1989). Bayes and empirical Bayes ranking methods. J. Educational
      Statistics,14: 29–46.
41.   Laird NM, Louis TA (1989). Empirical Bayes confidence intervals for a series of related
      experiments. Biometrics, 45: 481–495.
42.   Berlin JA, Begg CB, Louis TA (1989). An assessment of publication bias using a sample of
      published clinical trials. J. Am. Statist. Assoc., 84: 381–392.
43.   Louis TA, Bailey JK (1990). Controlling error rates using prior information and marginal
      totals to select tumor sites. J. Statistical Planning & Inference, 24: 297–316.
44.   Stryker WS, Stampfer MJ, Stein EA, Kaplan L, Louis TA, Sober A, Willett WC (1990). Diet,
      plasma levels of beta carotene and alpha tocopherol and risk of malignant melanoma. Am. J.
      Epidemiology, 131: 597–611.
          Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 29 of 46

 Thomas A. Louis, Curriculum Vitae                                                                 10


45.   Hall JA, Palmer RH, Orav EJ, Hargraves JL, Wright EA, Louis TA (1990). Performance
      quality, gender, and professional role: A study of physicians and non-physicians in 16
      ambulatory care practices. Medical Care, 28: 489–501.
46.   Ware JH, Dockery DW, Louis TA, Xu X, Ferris BG, Speizer FE (1990). Longitudinal and
      cross-sectional estimates of pulmonary function decline in never-smoking adults. Am. J.
      Epidemiology, 132: 685–700.
47.   Laird NM, Louis TA (1991). Smoothing the non-parametric estimate of a prior distribution by
      roughening: An empirical study. Comput. Statist. and Data Analysis, 12: 27–38.
48.   Louis TA (1991). Using empirical Bayes methods in Biopharmaceutical Research (with
      discussion). Statistics in Medicine, 10: 811–829.
49.   Louis TA (1991). Assessing, accommodating, and interpreting the influences of heterogeneity.
      Environmental Health Perspectives, 90: 215–222.
50.   Orav EJ, Louis TA, Palmer RH (1991). Variance components and their implications for
      statistical information in medical data. Statistics in Medicine, 10: 599–616.
51.   Boult C, Kane RL, Louis TA, Ibrahim JG (1991). Forecasting the number of future disabled
      elderly using Markovian and mathematical models. J. Clinical Epidemiol., 44: 973–98.
52.   Anderson JE, Louis TA, Holm NV (1992). Time dependent association measures for bivariate
      survival distributions. J. Am. Statist. Assoc., 87: 641–650.
53.   Butler SM, Louis TA (1992). Random effects models with non-parametric priors. Statistics in
      Medicine, 11: 1981–2000.
54.   Mangione TW, Fowler FJ Jr., Louis TA (1992). Question characteristics and interviewer
      effects. J. Official Statistics, 8: 293–307.
55.   Cook TD, Cooper H, Cordray DS, Hartmann H, Hedges LV, Light RJ, Louis TA, Mosteller F,
      (eds.) (1992). Meta-analysis for explanation: A casebook. Russell Sage Foundation, New York.
56.   Bostick RM, Potter JD, Fosdick L, Lampe J, Wood JR, Ganz MD, Louis TA, Grambsch P,
      Grandits G (1993). Calcium and colorectal epithelial cell proliferation: Results of a randomized
      double-blind placebo controlled clinical trial. J. Nat’l. Cancer Inst., 85: 132-141.
57.   Chaloner K, Church T, Louis TA, Matts JP (1993). Graphical elicitation of a prior distribution
      for a clinical trial. The Statistician, 42: 341-353.
58.   Carlin BP, Chaloner K, Church T, Louis TA, Matts JP (1993). Bayesian approaches for
      monitoring clinical trials, with an application to toxoplasmic encephalitis prophylaxis. The
      Statistician, 42: 355-367.
59.   Louis TA (1993). Meta-analysis of Clinical Studies: The whole is greater than the sum of its
      parts. Transfusion, 33: 698-700.
60.   Boult C, Kane RL, Louis TA, Boult L, McCarey D (1994). Chronic conditions that lead to
      functional limitation in the elderly. J. of Gerontology: Medical Sciences, 49: M28-M36.
61.   Le C, Grambsch PM, Louis TA (1994). Association between survival time and ordinal
      covariates. Biometrics, 50: 213-219.
62.   Devine OJ, Louis TA (1994). A constrained empirical Bayes estimator for incidence rates in
      areas with small populations. Statistics. in Med., 13: 1119-1133.
63.   Grambsch P., Louis TA, Bostick R, Grandits G, Fosdick L, Darif M, Potter J (1994). Statistical
      Analysis of Proliferative Index Data in Clinical Trials. Statistics in Medicine, 13:1619-1634.
64.   Devine OJ, Halloran ME, Louis TA (1994). Empirical Bayes Methods for stabilizing incidence
      rates prior to mapping. Epidemiology, 5: 622-630.
65.   DeMets DL, Anbar D, Fairweather W, Louis TA, O’Neill RT (1994). Training the next
      generation of Biostatisticians. The American Statistician, 48: 280-284.
          Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 30 of 46

 Thomas A. Louis, Curriculum Vitae                                                               11


66.   Melnick S, Sherer R, Louis TA, Hillman D, Rodrigues E, Lackman C, Capps L, Brown L,
      Carlyn M, Vermund S, Korvick J, Deyton B (1994). Survival and disease progression according
      to gender of patients with HIV infection: The Terry Beirn Community Programs for Clinical
      Research on AIDS. J. Am. Medical Assoc., 272: 1915-1921.
67.   Devine OJ, Louis TA, Halloran ME (1994). Empirical Bayes estimators for spatially correlated
      incidence rates. Environmetrics, 5: 381-398.
68.   Kasiske BL, Ma JZ, Kalil RSN, Louis TA (1995). Effects of anti-hypertensive therapy on serum
      lipids: a meta-analysis. Ann. Int. Med., 122: 133-141.
69.   Shih JH, Louis TA (1995). Assessing gamma frailty models for clustered failure time data.
      Lifetime Data Analysis, 1: 205-220.
70.   Maki DD, Ma JZ, Louis TA, Kasiske BL (1995). Long-term effects of Antihypertensive Agents
      on Proteinuria and Renal Function. Archives of Int. Med., 155: 1073-1080.
71.   Grambsch P, Randall BL, Bostick RM, Potter JD, Louis TA (1995). Modeling the Labeling
      Index Distribution: An Application of Functional Data Analysis. J. Am. Statist. Assoc., 90:
      813-822.
72.   Shih J, Louis TA (1995). Inference on the association parameter in copula models for bivariate
      survival data. Biometrics, 51: 1384-1399.
73.   Massy ZA, Ma JZ, Louis TA, Kasiske BL (1995). Lipid-lowering therapy in patients with renal
      disease. Kidney International, 48: 188-198.
74.   Bostick RM, Fosdick L, Wood JR, Grambsch P, Grandits GA, Lillemoe TJ, Louis TA, Potter
      JD. (1995). Calcium and Colorectal Epithelial Cell Proliferation in Sporadic Adenoma Patients:
      a Randomized, Placebo-Controlled Clinical Trial. J. Natl. Cancer Inst., 87: 1307- 1315.
75.   Anderson JE, Louis TA (1995). Survival analysis using a scale change random effects model. J.
      Am. Statist. Assoc., 90: 669-679.
76.   Eisen EA, Wegman DH, Louis TA, Smith TJ, Peters JM (1995). Healthy Worker Effect in a
      Longitudinal Study of One-Second Forced Expiratory Volume (FEV1) and Chronic Exposure
      to Granite Dust. Int. J Epi., 24: 1154-1162.
77.   Kasiske BL, Ma, JZ, Roberto SN, Kalil MD, Louis TA (1995). Effects of Antihypertensive
      Therapy on Serum Lipids. Ann. Intern. Med., 122: 133-141.
78.   Kasiske BL, Ma JZ, Louis TA, Swan SS (1995). Long-term effects of reduced renal mass in
      humans. Kidney Intl., 48: 814-819.
79.   Carlin BP, Louis TA (1996). Bayes and empirical Bayes Methods for Data Analysis. Chapman
      & Hall/CRC Press, Boca Raton, FL.
80.   Devine OJ, Louis TA, Halloran ME (1996). Identifying areas with elevated incidence rates
      using empirical Bayes estimators. Geographical Analysis, 28: 187-199.
81.   Potter JD, Bostick RM, Grandits GA, Fosdick L, Elmer P, Wood J, Grambsch P, Louis TA
      (1996). Hormone replacement therapy is associated with lower risk of adenomatous polyps of
      the large bowel: the Minnesota CPRU Case-control Study. Cancer Epidemiology, Biomarkers
      & Prevention, 5: 779-784.
82.   Palmer RH, Louis TA, Peterson HF, Rothrock JK, Strain R, Wright EA (1996). What Makes
      Quality Assurance Effective? Results from a randomized controlled trial in 16 ambulatory care
      group practices. Medical Care, 34, #9: SS29-SS39.
83.   Palmer RH, Hargraves JL, Orav EJ, Wright EA, Louis TA (1996). Leadership for Quality
      improvement in group practices. Medical Care, 34, #9: SS40–SS51.
84.   Palmer RH, Wright EA, Orav EJ, Hargraves JL, Louis TA (1996). Consistency in performance
      among primary care practitioners. Medical Care, 34, #9: SS52–SS66.
85.   Louis TA (1996). Research Synthesis: Applications to drug regulatory policy and health care
      policy. Clinical Research and Regulatory Affairs, 13: 5-11.
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 31 of 46

  Thomas A. Louis, Curriculum Vitae                                                                  12


 86.   Shih J, Louis TA (1996). Tests of independence for Bivariate Survival Data. Biometrics, 52:
       1440-1449.
 87.   Zelterman D, Le CT, Louis TA (1996). Bootstrap techniques for proportional hazards models
       with censored observations. Statistics and Computing, 6: 191-199.
 88.   Anderson JE, Louis TA (1996). Generating Pseudo-random variables from mixture models by
       exemplary sampling. J. Statistical Computation & Simulation, 54: 45-53.
 89.   Butler SM, Louis TA (1997). Consistency of maximum likelihood estimators in random effects
       models for longitudinal binary measures with non-parametric priors. Annals of Statistics, 25:
       351-377.
 90.   Waller LA, Louis TA, Carlin BP (1997). Bayes methods for combining disease and exposure
       data in assessing environmental justice. Environmental and Ecological Statistics, 4: 267-281.
 91.   Bostick RM, Fosdick L, Grandits GA, Lillemoe TJ, Wood JR, Grambsch P, Louis TA, Potter
       JD (1997). Colorectal epithelial cell proliferative kinetics and risk factors for colon cancer in
       sporadic adenoma patients. Cancer Epidemiology, Biomarkers and Prevention, 6: 1011- 1019.
 92.   Shen W, Louis TA (1998). Triple-goal estimates in two-stage hierarchical models. J. Royal
       Statistical Society, Ser. B, 60: 455-471.
 93.   Chan I, Hillman D, Louis TA (1998). Treatment comparisons with screenable endpoints.
       Computational Statistics & Data Analysis, 27: 401-419.
 94.   Brosgart C, Louis TA, Hillman D, Craig C, Alston B, Fisher E, Abrams DI, Luskin-Hawk R,
       Sampson J, Ward DJ, Thompson MA, Torres R (1998). A randomized, placebo-controlled trial
       of the safety and efficacy of Oral Ganciclovir for prophylaxis of Cytomegalovirus disease in
       HIV-infected individuals. AIDS, 12: 269-277.
 95.   Huang Y, Louis TA (1998). Nonparametric Estimation for the Joint Distribution of Survival
       Time and Mark Variables. Biometrika, 85: 785-798.
 96.   Kasiske BL, Lakatua A, Ma JZ, Louis TA (1998). A Meta-Analysis of the Effects of Dietary
       Protein Restriction on the Rate of Decline in Renal Function. Am. J. Kidney Diseases,
       31:954-961.
 97.   Waller LA, Louis TA, Carlin BP (1999). Environmental justice and statistical summaries of
       differences in exposure distributions. J. Exposure Analysis and Environmental Epidemiology, 9:
       56–65.
 98.   Potter JD, Bigler J, Fosdick L, Bostick RM, Kampman E Chen C, Louis TA, Grambsch P
       (1999). Colorectal Adenomatous and hyperplastic polyps: Smoking and N-Acetyltransferase 2
       polymorphisms. Cancer Epidemiology, Biomarkers & Prevention, 8: 69-75.
 99.   Louis TA, Shen W (1999). Innovations in Bayes and empirical Bayes methods: Estimating
       parameters, populations and ranks. Statistics in Medicine, 18: 2493-2505.
100.   Pan W, Louis TA (1999). Two semi-parametric empirical Bayes estimators. Computational
       Statistics and Data Analysis, 30: 185-196.
101.   Huang Y, Louis TA (1999). Expressing estimators of expected quality adjusted survival as
       functions of Nelson-Aalen estimators. Lifetime Data Analysis, 5: 199-212.
102.   Shen W, Louis TA (1999). Empirical Bayes Estimation via the Smoothing by Roughening
       Approach. J. Computational & Graphical Statistics, 8: 800-823.
103.   Carlin BP, Louis TA (2000). Bayes and empirical Bayes Methods for Data Analysis, 2nd ed.
       Chapman & Hall/CRC Press, Boca Raton, FL.
104.   Pan W, Louis TA (2000). A linear Mixed Effects Model for Multivariate Censored Data.
       Biometrics, 56: 160-166.
105.   Bostick RM, Fosdick MS, Grandits GA, Grambsch P, Gross M, Louis TA (2000). Effect of
       calcium supplementation on serum cholesterol and blood pressure; A Randomized,
       Double-Blind, Placebo-Controlled, Clinical Trial (with discussion). Archives of Family
       Medicine, 9: 31-39.
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 32 of 46

  Thomas A. Louis, Curriculum Vitae                                                             13


106.   Shen W, Louis TA (2000). Triple-Goal estimates for Disease Mapping. Statistics in Medicine,
       19: 2295-2308.
107.   Pan W, Louis TA, Connett JE (2000). A note on Marginal Linear Regression with Correlated
       response data. The American Statistician, 54: 191-195.
108.   Carlin B. P., Louis T. A. (2000). Empirical Bayes: Past, Present and Future. J. Am. Statist.
       Assoc., 95: 1286-1289.
109.   Kasiske BL, Harini Chakkera H, Louis TA, Ma JZ (2000). A Meta-Analysis of
       Immunosuppression Withdrawal Trials in Renal Transplantation. J. Am. Society of
       Nephrology, 11: 1910-1917.
110.   Xue JL, Ma JZ, Louis TA, Collins AJ (2001). Forecasting the number of patients with endstage
       renal disease in the United States to year 2010. J. Am. Soc. Nephrology, 12: 2753-2758.
111.   Eifel P, Axelson JA, Costa J, Crowley J, Curran WJ Jr, Deshler A, Fulton S, Hendricks CB,
       Kemeny M, Kornblith AB, Louis TA, Markman M, Mayer R, Roter D. (2001). National
       Institutes of Health Consensus Development Conference Statement: adjuvant therapy for
       breast cancer, November 1-3, 2000. J. Natl. Cancer Inst., 93: 979-89.
112.   Lyberg L, Louis TA, Jabine TJ, Mackie, C (2002). Introduction to the Special Issue on
       Formula Allocations. J. Official Statistics, 18(3).
113.   Huppler-Hullsiek K, Louis TA (2002). Propensity Score Modeling Strategies for the Causal
       Analysis of Observational Data. Biostatistics, 2: 179-193.
114.   Marquis MS, Louis TA (2002). On using Sample Selection Methods in Estimating the Price
       Elasticity of Firms’ Demand for Health Insurance. J. Health Economics, 21:137-145.
115.   Nelson K, Garcia RE, Brown J, Mangione CM, Louis TA, Keeler E, Cretin S (2002). Do
       recruitment procedures affect participation rates in research? Data from the Improving
       Chronic Illness Care Evaluation. Medical Care, 40: 283-288.
116.   Smith-Warner S, Elmer P, Grandits G, Randall B, Fosdick L, Grambsch P, Louis TA, Bostick
       R, Wood J, Potter J (2002). Fruits, vegetables, and adenomatous polyps: The University of
       Minnesota Cancer Prevention Research Unit Case-Control Study. Am. J. Epi., 155:
       1104–1113.
117.   Lockwood JR, Louis TA, McCaffrey D (2002). Uncertainty in rank estimation: Implications for
       Value Added Modeling Accountability Systems. J. Educational & Behavioral Statistics, 27:
       255-270.
118.   Hillman D, Louis TA (2003). DSMB Case Study: Decision making when a similar clinical trial
       is stopped early. Controlled Clinical Trials, 24: 85-91.
119.   Bozzette SA, Ake CF, Tam HK, Chang S, Louis TA (2003). Cardiovascular and
       cerebrovascular events in patients treated for human immunodeficiency virus infection. New
       Engl. J. Med., 348: 702-710. 1. PMID: 12594314.
120.   Dobbin K, Louis TA (2003). Stochastic Permutation Models for Compliance-adjusted
       Estimation of a Dose-response Curve. J. Roy. Statist. Soc., Ser. B, 65: 837-849.
121.   Wang Z, Louis TA (2003). Matching conditional and marginal shapes in binary random
       intercept models using a bridge distribution function. Biometrika, 90: 765-775.
122.   Jabine TB, Louis TA (2003). Window on Washington: Funding formulas in a federal system.
       Chance, 16: 49-53.
123.   Liu J, Louis TA, Pan W, Ma J, Collins A (2003). Methods for estimating and interpreting
       provider-specific, standardized mortality ratios. Health Services & Outcomes Research
       Methodology, 4: 135-149. PMCID: PMC2709867
124.   Eberly L, Louis TA (2004). Bayes/frequentist compromise decision rules for Gaussian
       Sampling. J. Statistical Planning & Inference, 121: 191-207.
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 33 of 46

  Thomas A. Louis, Curriculum Vitae                                                                  14


125.   Shugarman LR, Campbell DE, Bird CE, Gabel J, Louis TA, Lynn J (2004). Differences in
       Medicare expenditures during the last 3 years of life. J. General Internal Med., 19: 127-135.
       PMCID: PMC1492140
126.   Campbell DE, Lynn J, Louis TA, Shugarman L (2004). Medicare Program Expenditures
       Associated with Hospice Use. Ann. Int. Med., 140: 269-277.
127.   McCaffrey DF, Lockwood JR, Hamilton L, Koretz D, Louis TA (2004). Models for
       Value-Added Modelling of Teacher Effects. J. Educational & Behavioral Statistics, 29: 67-102.
128.   McCaffrey, DF, Lockwood JR, Hamilton L, Koretz D, Louis TA (2004). Let’s see more
       empirical studies of value-added models of teacher effects: A reply to Raudenbush, Rubin,
       Stuart and Zanuto. J. Educational & Behavioral Statistics, 29: 139-144.
129.   Wang Z, Louis TA (2004). Marginalized Binary Mixed-Effects Models with
       Covariate-Dependent Random Effects and Likelihood Inference. Biometrics, 60: 884-891.
130.   Ingall T, O’Fallon M, Asplund K, Goldfrank L, Hertzberg V, Louis TA, Christianson TJH
       (2004). Findings from the reanalysis of the NINDS tissue plasminogen activator for acute
       ischemic stroke treatment trial. Stroke, 35: 2418-2424. PMID: 15345796
131.   Gilbertson DT, Liu J, Xue JL, Louis TA, Solid CA, Ebben JP, Collins AJ (2005). Projecting
       the number of patients with end-stage renal disease in the United States to the year 2015. J.
       Am. Soc. Nephrol., 16(12): 3736-3741. (Erratum in: J. Am. Soc. Nephrol., 2006
       Feb;17(2):591.)
132.   Jacobson J, Hengartner N, Louis TA (2005). Inequity measures for evaluations of
       environmental justice: a case study of close proximity to highways in NYC. Environment &
       Planning A, 37: 21-43.
133.   Mangione-Smith R, Schonlau M, Chan K, Rosen M, Louis TA, Keeler E (2005). Measuring the
       Effectiveness of a Collaborative for Quality Improvement in Pediatric Asthma Care: Does
       Implementing the Chronic Care Model Improve Processes and Outcomes of Care? Ambulatory
       Pediatrics, 5: 75-82.
134.   Schonlau M, Mangione-Smith R, Chan KS, Keesey J, Rosen M, Louis TA, Wu S-Y, Keeler E
       (2005). Evaluation of a Quality Improvement Collaborative in Asthma Care: Does it Improve
       Processes and Outcomes of Care? Ann. Family Medicine, 3: 200-208.
135.   Pearson ML, Wu SY, Schaefer J, Bonomi AE, Shortell SM, Mendel PJ, Marsteller JA, Louis
       TA, Rosen M, Keeler EB (2005). Assessing the Implementation of the Chronic Care Model in
       Quality Improvement Collaboratives. Health Services Research, 40: 978-996.
136.   Schisterman EF, Witcomb BW, Louis GMB, Louis TA (2005). Lipid Adjustment in the
       Analysis of PCB and Pesticide Data. Environmental Health Perspectives, 113: 853-857.
137.   Dominici F, Levy JI, Louis TA (2005). Methodological Challenges and Contributions in
       Disaster Epidemiology. Epidemiologic Reviews, 27: 9-12.
138.   Louis TA (2005). Introduction to Bayesian methods II: fundamental concepts. Clinical Trials,
       2: 291-294.
139.   Collins AJ, Kasiske B,. . . , Louis TA, . . . , Agodoa L (2005). United States Renal Data System:
       Excerpts from the United States Renal Data System 2004 annual data report: atlas of
       end-stage renal disease in the United States. Am. J. Kidney Diseases, 45 (1 Suppl 2): A5-A7.
140.   Paddock SM, Ridgeway G, Lin R, Louis TA (2006). Flexible Prior Distributions for
       Triple-Goal Estimates in Two-Stage Hierarchical Models. Computational Statistics & Data
       Analysis, 50: 3243-3262.
141.   Louis GB, Dukic VM, Heagerty PJ, Louis TA, Lynch CD, Ryan LM, Schisterman EF, Trumble
       A, and the pregnancy modeling working group (2006). Analysis of Repeated Pregnancy
       Outcomes. Statistical Methods in Medical Research, 15: 103-126.
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 34 of 46

  Thomas A. Louis, Curriculum Vitae                                                                 15


142.   Peng RD, Dominici F, Louis TA (2006). Model choice in time series studies of air pollution and
       mortality (with discussion). J. Roy. Statist. Soc., Ser. A, 169: 179–203.
       [#1 most cited paper in JRSS-A, 2006--2007]
143.   Marquis MS, Beeuwkes-Buntin M, Escarce JJ, Kapur K, Louis TA (2006). Is the individual
       market more than a bridge market? An analysis of disenrollment decisions. Inquiry, 42:
       381-396.
144.   Marquis MS, Beeuwkes-Buntin M, Escarce JJ, Kapur K, Louis TA, Yegian JM (2006).
       Consumer Decision Making in the Individual Health Insurance Market. Health Affairs, 25:
       w226-w234.
145.   Liu J, Louis TA, Pan W, Ma JZ, Collins AJ (2006). State-Level Adjusted ESRD Incident
       Rates: Use of Observed vs model-predicted category-specific Rates. Kidney International, 69:
       1459-1463.
146.   DeMets DL, Stormo G, Boehnke M, Louis TA, Taylor J, Dixon DO (2006). Training of the
       next generation of Biostatisticians: A call to action in the U.S. Statistics in Medicine, 25:
       3415-3429.
147.   Roth MD, Connett JE, D’Armiento JM, Foronjy RF, Friedman PJ, Goldin JG, Louis TA, Mao
       JT, Muindi JR, O’Connor GT, Ramsdell JW, Ries AL, Scharf SM, Schluger NW, Sciurba FC,
       Skeans MA, Walter RE, Wendt CH, Wise RA; for the FORTE Study Investigators (2006).
       Feasibility of Retinoids for the treatment of Emphysema Study. Chest, 130: 1334-1345.
148.   Lin R, Louis TA, Paddock S, Ridgeway G (2006). Loss Function Based Ranking in Two-Stage,
       Hierarchical Models. Bayesian Analysis, 1: 915-946. PMCID: PMC2896056
149.   Walsh A, Louis TA, Glass G (2007). Detecting multiple levels of effect during survey sampling
       using a Bayesian Approach: Point prevalence estimates of a hantavirus in hispid cotton rats
       (Sigmodon hispidus). Ecological Modeling, 205: 29-38.
150.   Thomas D, Jerrett M, Kuenzli N, Louis TA, Dominici F, Zeger S, Schwartz J, Burnett RT,
       Krewski D, Bates D (2007). Bayesian Model Averaging in Time Series Studies of Air Pollution
       and Mortality. J. Toxicology & Environmental Health, Part A, 70: 311–315.
151.   Louis TA (2007). Our Future as History, Presidential Address, XXIII International Biometric
       Conference, Montréal Canada, July 2006. Biometrics, 63: 1-9.
152.   Collins AJ, Kasiske B,. . . , Louis TA, . . . , Agodoa L (2005). Excerpts from the United States
       Renal Data System 2006 Annual Data Report. Am. J. Kidney Diseases, 49
       (1 Suppl 1): A6-A7, S1-S296.
153.   O’Connor PJ, Rush WA, Davidson G, Louis TA, Solberg LI, Crain AL, Johnson PE, Whitebird
       RR, (2008). Variation in Quality of Diabetes Care at the levels of Patient, Physician, and
       Clinic. Preventing Chronic Disease, 5(1): A15.
       http://www.cdc.gov/pcd/issues/2008/jan/06 0118.htm.
154.   Louis TA (2008). Compensation for Statistical Consulting Services: Observations and
       Recommendations. Chance, 21: 36-37.
155.   Luo S, Crainiceanu C, Louis TA, Chatterjee N (2008). Analysis of Smoking Cessation Patterns
       using a stochastic mixed effects model with a latent cured state. J. Am. Statist. Assoc., 103:
       1002-1013. PMCID: PMC2658598
156.   Bozzette SA, Ake CF, Tam HK, Phippard A, Cohen D, Scharfstein DO, Louis TA (2008).
       Long-term Survival and Serious Cardiovascular Events in HIV Patients Treated with Highly
       Active Antiretroviral Therapy. J. AIDS, 47:338-341.
157.   Carlin BP, Louis TA (2009). Bayesian Methods for Data Analysis, 3rd ed. Chapman &
       Hall/CRC Press, Boca Raton, FL.
158.   Crawford SO, Reich NG, An M-W, Brookmeyer R, Louis TA, Nelson KE, Notari EP,
       Trouern-Trend J, Zou S (2008). Regional and Temporal Variability in American Red Cross
       Blood Donations, 1995-2005. Transfusion, 48:1576-1583.
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 35 of 46

  Thomas A. Louis, Curriculum Vitae                                                                 16


159.   Hertzberg VS, Ingall TJ, O’Fallon WF, Asplnd K, Goldfrank LR, Louis TA,
       Hengy-Christianson TJ (2008). A reanalysis of the NINDS trial of tissue plasminogen activator
       for acute ischemic stroke. Clinical Trials, 5: 308-315.
160.   Jennings JM, Louis TA, Ellen JM, Srikrishnan AK, Sivaram S, Mayer K, Solomon S, Kelly R,
       Celentano, DD (2008). Geographic Prevalence and Multilevel Determination of
       Community-level Factors Associated with Herpes Simplex Virus Type 2 Infection in Chennai,
       India. Am J. Epidemiology, 167: 1495-1503. PMID: 18388348
161.   Rao SR, Graubard BI, Schmid CH, Morton SC, Louis TA, Zaslavsky AM, Finkelstein DM
       (2008). Meta-Analysis of Survey Data: Application to Health Services Research. Health
       Services & Outcomes Research Methodology, 8(2): 98-114.
162.   Luo S, Crainiceanu, CM, Louis TA, Chatterjee, N (2009). Bayesian Inference for Smoking
       Cessation with a Latent Cure State. Biometrics, 65, 970-978.
       doi:10.1111/j.1541-0420.2008.01167.x .
163.   Lin R, Louis TA, Paddock S, Ridgeway G (2009). Ranking USRDS, provider-specific SMRs
       from 1998–2001. Health Services Outcomes & Research Methodology, 9: 22-38.
       DOI 10.1007/s10742-008-0040-0. PMCID: PMC2664159
164.   Louis TA, Zeger SL (2009). Effective Communication of Standard Errors and Confidence
       Intervals. Biostatistics, 10: 1-2. doi:10.1093/biostatistics/kxn014 . PMCID: PMC2639348
165.   Chu H, Chen S, Louis TA (2009). Random Effects Models in a Meta-Analysis of the Accuracy
       of Diagnostic Tests without a Gold Standard. J. Am. Statist. Assoc., 104: 512-523. PMCID:
       PMC2701906
166.   Jeanine M. D’Armiento, MD, PhD; Michael D. Roth, MD, FCCP; John E. Connett, PhD;
       Andrew Ghio, M.D., Paul J. Friedman, MD; Jonathan G. Goldin, M.D., PhD; Thomas A.
       Louis, PhD; Jenny T. Mao, MD, FCCP; Josephia R. Muindi, MD, PhD; George T. OConnor,
       MD, FCCP; Joe W. Ramsdell, MD, FCCP; Andrew L. Ries, MD, FCCP; Steven M. Scharf,
       MD, PhD; Neil W. Schluger, MD; Frank C. Sciurba, MD, FCCP; Melissa A. Skeans, MS;
       Robert E. Walter, MD; Christine H. Wendt, MD; Robert A. Wise, MD and Robert F. Foronjy,
       MD (2009). Eosinophil and T-cell markers predict functional decline in COPD patients.
       Respiratory Research, 10:113; doi:10.1186/1465-9921-10-113
167.   Carvalho B, Louis TA, Irizarry RA (2010). Quantifying Uncertainty in Genotype Calls.
       Bioinformatics, 26: 242-249. PMCID: PMC2804295
168.   Louis TA, Ruczinski I (2010). Efficient Evaluation of Ranking Procedures when the Number of
       Units is Large, With Application to SNP Identification, Biometrical Journal, 52: 34-49.
       DOI 10.1002/bimj.200800143. PMCID: PMC2827664
169.   Zhou Y, Dominici F, Louis TA (2010). Racial disparities in risks of mortality in a sample of the
       US Medicare population. Applied Statistics, (JRSS-C), 59: 319-339.
170.   Li Q, Fallin D, Louis TA, Lasseter VK, McGrath JA, Avarmopoulos D, Wolyniec PS, Valle D,
       Liang K-Y, Pulver AE, Ruczinski I (2010). Detection of SNP-SNP Interactions in Trios of
       Parents with Schizophrenic Children. Genetic Epidemiology, 34: 396-406. PMID: 20568257
171.   Cohen SA, Ahmed S, Agree EM, Louis TA, Klassen AC, Naumova EN (2010). Trends for
       Influenza and Pneumonia Hospitalization among the Older Population in the United States:
       Age, Period, and Cohort Effects. Epidemiology & Infection, 138: 1135-1145.
172.   Cohen SA, Ahmed S, Agree EM, Louis TA, Klassen AC, Naumova EN (2010). Childhood Hib
       vaccination and pneumonia and influenza burden in US seniors. Vaccine, 28: 4462-4469.
       PMCID: PMC2916073
173.   Zhou Y, Dominici F, Louis TA (2010). A Smoothing Approach for Masking Spatial Data. Ann.
       Appl. Statistics, 4: 1451-1475.
174.   Crump KS, Chen C, Chiu WA, Louis TA, Portier CJ, Subramaniam RP, White PD (2010).
       What Role for Biologically-Based Dose-Response Models in Estimating Low-Dose Risk?
       Environmental Health Perspectives, 118: 585-588. PMCID: PMC2866670
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 36 of 46

  Thomas A. Louis, Curriculum Vitae                                                                 17


175.   Ho Y-Y, Cope L, Louis TA, Parmigiani G (2010). Modeling Liquid Association. Biometrics,
       67: 133–141.
176.   Yeh HC, Clark JM, Emmons KM, Moore RH, Bennett GG, Warner ET, Sarwer DB, Jerome
       GJ, Miller 3rd ER, Volger S, Louis TA, Wells B, Wadden TA, Colditz GA, Appel LJ (2010).
       Independent but Coordinated Trials: Insights from the Practice Based Opportunities for
       Weight Reduction (POWER) Trials Collaborative Research Group. Clinical Trials, 7: 322–332.
       PMCID: PMC3266125
177.   Paynter NP, Sharrett AR, Louis TA, Rosamond W, Folsom AR, Coresh J (2010). Paired
       Comparison of Observed and Expected Coronary Heart Disease Rates over 12 Years from the
       Atherosclerosis Risk In Communities Study. Ann. of Epidemiology, 20: 683–690.
178.   Crump KS, Chen C, Louis TA (2010). The Future Use of in vitro Data in Risk Assessment to
       Set Human Exposure Standards–Challenging Problems and Familiar Solutions, Environmental
       Health Perspectives, 118: 1350-1354.
179.   Eckel SP, Bandeen-Roche K, Chaves P, Fried LP, and Louis TA (2011). Surrogate screening
       models for the low physical activity criterion of frailty. Aging Clinical & Experimental
       Research, 23 (3): 209-216.
180.   Louis TA, Carvalho BS, Fallin MD, Irizarry RA, Li Q, Ruczinski I (2011). Association Tests
       that Accommodate Genotyping Errors. pp. 393–420 in, Bayesian Statistics 9. (J. M. Bernardo,
       M. J. Bayarri, J. O. Berger, A. P. Dawid, D. Heckerman, A. F. M. Smith and M. West, Eds.),
       Oxford University Press, Oxford UK.
181.   Wang C, Tan Z, Louis TA (2011). Exponential Tilt Models in the Presence of Censoring. J.
       Statist. Planning & Inference, 141: 1102-1117.
182.   Paddock SM, Louis TA (2011). Percentile-based empirical distribution function estimates for
       performance evaluation of healthcare providers. J. Roy. Statist. Soc. Ser. C (Applied
       Statistics), 60: 575-589. PMCID: PMC3171002
183.   Forrest CB, Bevans KB, Riley AW, Crespo R, Hu Y, Louis TA (2011). School Outcomes of
       Children with Special Health Care Needs. Pediatrics, 128: 303-312.
184.   An M-W, Reich NG, Crawford SO, Brookmeyer R, Louis TA, Nelson KE, Notari EP,
       Trouern-Trend J, Zou S (2011). A stochastic simulator of a blood product donation
       environment with demand spikes and supply shocks. PLoS ONE, 6: e21752.
185.   Kempen JH, Altaweel MM Holbrook JT, Jabs DA, Louis TA, Sugar EA, Thorne JE, (2011).
       Randomized Comparison of Systemic Anti-inflammatory Therapy versus Fluocinolone
       Acetonide Implant Therapy for Intermediate, Posterior and Panuveitis: The Multicenter
       Uveitis Steroid Treatment Trial. Ophthalmology, 118: 1916–1926. PMCID: PMC3191365
186.   Appel LJ, Clark JM, Yeh H-C, Wang N-Y, Coughlin JW, Daumit G, Miller E, Dalcin A,
       Jerome G, Geller S, Noronha G, Pozefsky T, Charleston J, Reynolds J, Rubin R, Louis TA,
       Brancati FL (2011). Accomplishing Weight Loss in Clinical Practice – A Comparative
       Effectiveness Trial. New Engl. J. Med., 365: 1959–1968. PMID: 22085317
187.   Taub MA, Schwender H, Beaty TH, Louis TA, Ruczinski I (2012). Incorporating Genotype
       Uncertainties into the Genotypic TDT for Main Effects and Gene-Environment Interactions.
       Genetic Epidemiology, 36: 225-234. PMCID: PMC3645945
188.   Eckel SP, Louis TA, Chaves PHM, Fried LP, Margolis HG (2012). Modification by frailty
       status of the association between ambient air pollution and lung function in older adults in the
       Cardiovascular Health Study. Am. J. Epidemiology, 176: 214– 223, doi:10.1093/aje/kws001.
       PMCID: PMC3491964
189.   Sutcliffe CG, Kobayashi T, Hamapumbu H, Shields T, Mharakurwa S, Thuma PE, Louis TA,
       Glass G, Moss WJ (2012). Reduced Risk of Malaria Parasitemia Following Household
       Screening and Treatment: A Cross-Sectional and Longitudinal Cohort Study. PLoS ONE, 7:
       e31396. PMCID: PMC3272029
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 37 of 46

  Thomas A. Louis, Curriculum Vitae                                                              18


190.   Myers JA, Louis TA (2012). Comparing treatments via the propensity score: stratification or
       modeling? Health Services & Outcomes Research Methodology, 12: 29–43.
       doi:10.1007/s10742-012-0080-3 PMCID: PMC4238307 NIHMSID: NIHMS595080
191.   Davidian M, Louis TA (2012). Why Statistics?. Science, 336: 12.
192.   Jerome GJ, Rubin RR, Clark JM, Dalcin A, Coughlin JW, Yeh HC, Miller ER, Wang NY,
       Louis TA, Durkin N, Charleston J, Daumit GL, Appel LJ (2012). From Efficacy to
       Effectiveness: Lessons Learned from the Practice-Based Opportunities for Weight Reduction
       (POWER) Trial at Johns Hopkins. J. of Comparative Effectiveness Research, 1: 213-216.
193.   Forrest CB, Bevans KB, Riley AW, Crespo R, Louis TA (2013). Health and School Outcomes
       During Children’s Transition Into Adolescence. J Adolesc. Health, 52: 186–194. PMCID:
       PMC3552248
194.   Rubin RR, M Peyrot M, Wang N-Y, Coughlin JW, Jerome GJ, Fitzpatrick, SL, Bennett WL,
       Dalcin A, Daumit G, Durkin N, Chang Y-T, Yeh H-C, Louis TA, Appel LJ (2013).
       Patient-reported outcomes in the practice-based opportunities for weight reduction (POWER)
       trial. Quality of Life Research, Mar 21. [Epub ahead of print] PubMed PMID: 23515902.
195.   Matar DS, Louis TA, Pham JC, Berenholtz SM (2013). Achieving and Sustaining
       Ventilator-Associated Pneumonia-Free Time Among Intensive Care Units: Evidence from the
       Keystone ICU Quality Improvement Collaborative. Infection Control and Hospital
       Epidemiology, 34: 740-743. doi:10.1086/670989.
196.   Li Q, Schwender H, Louis TA, Fallin MD, Ruczinski I (2013). Efficient simulation of epistatic
       interactions in case-parent trios. Human Heredity, 75: 12–22. PMID: 23548797, PMCID:
       PMC3800020
197.   Taub M, Schwender HR, Younkin SG, Louis TA, Ruczinski I (2013). On multi-marker tests for
       association in case-control studies. Frontiers in Genetics, 4: article 252.
       doi:10.3389/fgene.2013.00252. PMID: 24379823, PMCID: PMC3863805
198.   Berenholtz SM, Lubomski LH, Weeks K, Goeschel CA, Marsteller JA, Pham JC, Sawyer MD,
       Thompson DA, Winters BD, Cosgrove SE, Yang T, Louis TA, Lucas BM, George CT, Watson
       SR, Albert-Lesher MI, St. Andre JR, Combes JR, Bohr D, Hines SC, Battles JB, Pronovost
       PJ, On behalf of the On the CUSP: Stop BSI program (2014). Eliminating Central
       Line-Associated Bloodstream Infections: A National Patient Safety Imperative. Infect Control
       Hosp Epidemiol, 35: 56–62. PubMed: 24334799 doi:10.1086/674384
199.   Jarmin RS, Louis TA, Miranda J (2014). Expanding the Role of Synthetic Data at the U.S.
       Census Bureau. J. Intl. Assoc. for Official Statistics, 30: 117–121.
200.   Ricotta EE, Frese SA, Choobwe C, Louis TA, Shiff CJ (2014). Evaluating local vegetation
       cover as a risk factor for malaria transmission: a new analytical approach using ImageJ.
       Malaria Journal, 13: #94. doi:10.1186/1475-2875-13-94. PMCID: PMC4007634
201.   Sugar EA, Holbrook JT, Kempen JH, Burke AE, Drye LT, Thorne JE, Louis TA, Jabs DA,
       Altaweel MM, Frick KD (2014). Cost-Effectiveness of Fluocinolone Acetonide Implant versus
       Systemic Therapy for Noninfectious Intermediate, Posterior, and Panuveitis. Ophthalmology,
       121: 1855–1862. PMID: 24908205 PMCID: PMC4178167
202.   Wu Z, Frangakis CE, Louis TA, Scharfstein DO (2014). Estimation of Treatment Effects in
       Matched-Pair Cluster Randomized Trials by Calibrating Covariate Imbalance Between
       Clusters. Biometrics, 70: 1014–1022.
203.   Lum KJ, Sundaram R, Louis TA (2015) Accounting for length-bias and selection effects in
       estimating the distribution of menstrual cycle length. Biostatistics, 16: 113–128.
       doi:10.1093/biostatistics/kxu035.
204.   Jerome GJ, Dalcin A, Coughlin JW, Fitzpatrick S, Wang N-Y, Durkin N, Yeh H-C, Charleston
       J, Pozefsky T, Daumit GL, Clark JM, Louis TA, Appel LJ (2014). Longitudinal Accuracy of
       Web-Based Self-Reported Weights: Results from the Hopkins POWER trial. J Med Internet
       Res, 16: e173. doi:10.2196/jmir.3332 .
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 38 of 46

  Thomas A. Louis, Curriculum Vitae                                                                19


205.   Hartman K, Habermann H, Harris-Kojetin B, Jones C , Louis TA (2014). The Shifting Role of
       Official Statistics: Preparing for New Ethical Challenges. Significance, 11 (4): 44–46.
206.   Wang C, Tan Z, Louis TA (2014). An Exponential Tilt Model for Quantitative Trait Loci
       Mapping with Time-to-Event Data. J. Bioinformatics Research Studies, 1 (2).
207.   Wang C, Tan Z, Louis TA (2014). An Exponential Tilt Mixture Model for Time-to-Event Data
       to Evaluate Treatment Effect Heterogeneity in Randomized Clinical Trials. Biometrics &
       Biostatistics International J., 1(2): 00006. doi:10.15406/bbij.2014.01.00006
208.   Jerome GJ, Reza A, Daumit GL, Wang N-Y, Durkin N, Yeh H-C, Clark JM, Dalcin A,
       Coughlin JW, Charleston J, Louis TA, Appel LJ (2015). Willingness to Pay for Continued
       Delivery of a Lifestyle-Based Weight Loss Program: the Hopkins POWER Trial. Obesity, 23:
       282–285. doi:10.1002/oby.20981
209.   Dalcin AT, Jerome GJ, Fitzpatrick SL, Louis TA, Wang N-Y, Bennett W, Durkin N, Clark
       JM, Daumit GL, Appel LJ, Coughlin JW (2015). Perceived helpfulness of the individual
       components of a behavioral weight loss program: Results from the Hopkins POWER Trial.
       Obesity Science & Practice, 1: 23–32. doi: 10.1002/osp4.6
210.   Lum KJ, Sundaram R, Louis GMB, Louis TA (2015). A Bayesian Joint Model of Menstrual
       Cycle Length and Fecundity. Biometrics, 72: 193–203. doi:10.1111/biom.12379
211.   Normand S-L, Ash AS, Fienberg SE, Stukel T, Utts J, Louis TA (2016). League Tables for
       Hospital Comparisons. Annual Review of Statistics and Its Application, 3: 21–50.
       doi:10.1146/annurev-statistics-022513-115617
212.   Keiding N, Louis TA (2016). Perils and potentials of self-selected entry to epidemiological
       studies and surveys (with discussion and response). J. Roy. Statist. Soc., Ser. A, 179:
       319–376. [RSS read paper]
213.   Lum KJ, Sundaram R, Barr DB, Louis TA, Louis GMB (2016). Preconception Female Serum
       Concentrations of Perfluoroalkyl Chemicals, Menstrual Cycle Length and Fecundity: Results
       from a Prospective Pregnancy Study. Epidemiology, 28: 90–98. PMID: 27541842.
214.   Henderson NC, Louis TA, Wang C, Varadhan R (2016). Bayesian Analysis of Heterogeneous
       Treatment Effects for Patient-Centered Outcomes Research. Health Services and Outcomes
       Research Methodology, 16: 213-233. doi.10.1007/s10742-016-0159-3.
215.   Fojo AT, Kendall EA, Kasaie P, Shrestha S, Louis TA, Dowdy DW (2017). Mathematical
       Modeling of “Chronic” Infectious Diseases: Unpacking the Black Box. Open Forum Infectious
       Diseases, 4(4), doi.org/10.1093/ofid/ofx172.
216.   Wang C, Louis TA, Henderson N, Weiss CO, Varadhan R (2018). BEANZ: An R Package for
       Bayesian Analysis of Heterogeneous Treatment Effect with a Graphical User Interface. Journal
       of Statistical Software, 85: doi: 10.18637/jss.v085.i07.
217.   Keiding N, Louis TA (2018). Web-based Enrollment and other types of Self-selection in
       Surveys and Studies: Consequences for Generalizability. Annual Review of Statistics and Its
       Application, 5: 25–47.
218.   Selim M, Hanley D, Broderick J, Goldstein JN, Gregson BA, Falcione G, Gonzales NR, Gurol
       E, Kersten J, Lewkowicz H, Mendelow AD, Muehlschlegel S, Neuman R, Palesch Y, Rosenblum
       M, Sheth KN, Singh V, Ziai W, Keep RF, Aronowski J, Genstler C, James ML, Ratan R,
       Sansing L, Youd A, Xi G, Zille M, Anderson C, Awad I, Bastings E, Bednar M, Coon AL,
       Gottesman R, Katz B, Khan S, Koenig J, Koroshetz W, Ling S, Loftus C, Lockhardt J, Louis
       T, Marler J, Moy C, Pena C, Pollack C, Omert L, Shah M, Shoamanesh A, Singer M, Steiner
       T, Torbey M, Tymianski M, Wakhloo A, Vespa P, Zuccarello M, Zheng X (2018). Unmet Needs
       and Challenges in Clinical Research of Intracerebral Hemorrhage. Stroke, 49: 1299–1307.
219.   Selim M, et al. {full author list in reference 218} (2018). Basic and Translational Research in
       Intracerebral Hemorrhage. Stroke, 49: 1308-1314.
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 39 of 46

  Thomas A. Louis, Curriculum Vitae                                                                   20


220.   Henderson N, Louis TA, Rosner G, Varadhan R (2018). Individualized Treatment Effects with
       Censored Data via Fully Nonparametric Bayesian Accelerated Failure Time Models.
       Biostatistics, 19: doi:10.1093/biostatistics/kxy028.
221.   Datta A, Lin W, Rao A, Diouf D, Kouame A, Edwards JK, Bao L, Louis TA, Baral S (2018).
       Bayesian estimation of MSM population size in Côte d’Ivoire. Statistics and Public Policy, 16:
       1–13. doi.10.1080/2330443X.2018.1546634.
222.   Rosenblum M, Miller P, Reist B, Stuart EA, Thieme M, Louis TA (2019). Adaptive Design in
       Surveys and Clinical Trials: Similarities, Differences, and Opportunities for Cross-Fertilization.
       J. Roy. Statist. Soc., Ser. A, 182: 963–982. DOI: 10.1111/rssa.12438.
223.   Daumit GL, Janssen EM, Jerome GJ, Dalcin AT, Charleston J, Clark JM, Coughlin JW, Yeh
       H-C, Miller ER, Durkin N, Louis TA, Frick KD, Wang N-Y, Appel LJ (2019). Cost of
       behavioral weight loss programs implemented in clinical practice: the POWER trial at Johns
       Hopkins. Translational Behavioral Medicine, doi: 10.1093/tbm/iby120.
224.   Franco C, Little RJA, Louis TA, Slud EV (2019). Comparative Study of Confidence Intervals
       for Proportions in Complex Sample Surveys. J. of Survey Statistics and Methodology,
       7: 334–364.
225.   Brownstein NC, Louis TA, O’Hagan A, Pendergast J (2019). The Role of Expert Judgment in
       Statistical Inference and Evidence-Based Decision-Making. The American Statistician, 73 sup1:
       56–68; doi.org/10.1080/00031305.2018.1529623
226.   Li Q, Louis TA, Liu L, Wang C, Tsui AO (2019). Subnational estimation of modern
       contraceptive prevalence in five sub-Saharan African countries: a Bayesian hierarchical
       approach. BMC Public Health, 19:216; doi 10.1186/s12889-019-6545-3.
227.   Habermann H, Louis TA (2020). Can the Fundamental Principles of Official Statistics and the
       Political Process Co-exist? J. International Association of Official Statistics, 36: 347–353.
Software
 228. Ho YY, Parmigiani G, Louis TA, Cope L (2009). LiquidAssociation: R/Bioconductor package
      for estimating liquid association using the conditional normal model, 2009. Available at
      http://www.bioconductor.org
 229. Wang C, Louis TA, Henderson NC, Weiss CO, Varadhan R (2018). BEANZ: An R Package for
      Bayesian Analysis of Heterogeneous Treatment Effects with a Graphical User Interface.
      Available at https://doi.org/10.18637/jss.v085.i07
Peer reviewed journal discussions
 230. Louis TA (1985). Discussion of, “On the allocation of treatments in sequential medical trials,”
      by JA Bather; and “The search for optimality in clinical trials,” by P. Armitage. Int.
      Statistical Rev., 53: 4–7.
 231. Laird NM and Louis TA (1986). Discussion of, “Statistical modeling issues in school
      effectiveness studies,” by M. Aitkin and N. Longford. J. Roy. Statist. Soc., Ser. A, 149: 37.
 232. Louis TA (1987). Discussion of, “Parameter orthogonality and appropriate conditional
      inference,” by D. R. Cox and N. Reid. J. Roy. Statist. Soc., Ser. B, 49: 31.
 233. Louis TA (1988). Discussion of, “Publication Bias: A problem in interpreting medical data,”
      by C. B. Begg and J. A. Berlin. J. Royal Statist. Soc. Ser. A, 151: 456–457.
 234. Louis TA (1989). Discussion of, “Interim analysis: the repeated confidence interval approach,”
      by C. Jennison and B. W. Turnbull. J. Roy. Statist. Soc., Ser. B, 51: 348.
 235. Louis TA (1992). Discussion of, “Statistical issues arising in AIDS clinical trials,” by S.
      Ellenberg, D. Finkelstein and D. Schoenfeld. J. Am. Statist. Assoc., 87: 576–579.
 236. Louis TA (1992). Discussion of, “Hierarchical Bayes models for the progression of HIV
      infection using longitudinal CD4 T-cell numbers,” by N. Lange, B. Carlin, A. Gelfand. J. Am.
      Statist. Assoc., 87: 626–628.
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 40 of 46

  Thomas A. Louis, Curriculum Vitae                                                                 21


237.   Louis TA (1992). Discussion of, “Evaluating therapeutic interventions: Some issues and
       experiences,” by T. R. Fleming. Statistical Science, 7: 450-452.
238.   Louis TA (1994). Discussion of, “Approximate Bayesian Inference with the Weighted
       Likelihood Bootstrap,” by M. A. Newton and A. E. Raftery, JRSS-B, 55: 34.
239.   Grambsch PM, Cowles MK, Louis TA (1994). Discussion of, “Bootstrap: more than a stab in
       the dark?” by G. Alastair Young, Statistical Science, 9: 398-400.
240.   Louis TA (1996). Discussion of, “League tables and their limitations: Statistical issues in
       comparisons of institutional performance,” by H. Goldstein and D. J. Spiegelhalter, J. Roy.
       Statist. Soc., Ser. A, 159: 423-424 (full article 385-443).
241.   Louis TA (1996) Discussion in, “Conference on Meta-Analysis in the Design and Monitoring of
       Clinical Trials (Lee YJ, Guest Editor).” Statistics in Medicine, 15 #12.
242.   Louis TA (1997). Discussion of, “Unified Frequentist and Bayesian testing of a precise
       hypothesis,” by JO Berger, B Boukai, Y Wang, Statistical Science, 12: 152-154.
243.   Louis TA (1999) Discussion of, “Some Statistical Heresies,” by JK Lindsey, The Statistician,
       part 1, 48: 34.
244.   Louis TA, Shen W (1999). Discussion of, “Bayesian Data Mining in large frequency tables,
       with an application to the FDA spontaneous reporting system,” by W DuMouchel, The
       American Statistician, 53: 196-198.
245.   Lockwood JR, Louis TA (2002). Discussion of, “Multi-course treatment strategies for rapidly
       fatal diseases,” by PF Thall, H Sung, EH Esty, Case Studies in Bayesian Statistics, 6: 72-83.
       Springer.
246.   Davidian M, Diggle P, Follmann D, Louis TA, Taylor J, Zeger S (2004). General discussion of
       joint modeling longitudinal and survival data, Statistica Sinica, 14: 621-624.
247.   Louis TA (2005). Discussion of, “Maximization by Parts in Likelihood Inference,” by PX-K
       Song, Y Fan and JD Kalbfleisch, J. Am. Statist. Assoc. 100: 1159–1160.
248.   Louis TA (2005). Discussion of, “Where’s the Utility in Bayesian Data-Monitoring in Clinical
       Trials?” by D Ashby, S-B Tan. Clinical Trials, 2: 206–207.
249.   Louis TA (2009). Discussion of, “Likelihood inference for models with unobservables: another
       view,” by Youngjo Lee and John A. Nelder, Statistical Science, 24: 270–272.
250.   Louis TA (2010). Discussion of, “Conundrums with Uncertainty Factors,” by R Cooke. Risk
       Analysis, 30: 346–348. [Society for Risk Analysis 2010 award for a contribution to
       the best issue-linked paper set.]
251.   Louis TA (2011). Discussion of, “Towards more accessible conceptions of statistical inference,”
       by C Wild, M Pfannkuch, M Regan, NJ Horton. J. Roy. Statist. Soc., Ser. A, 174: 284–285.
252.   Louis TA (2012). Discussion of, “A Bayesian approach to complex clinical diagnoses: a
       case-study in child abuse,” by N Best, D Ashby, F Dunstan, D Foreman, N McIntosh. J. Roy.
       Statist. Soc., Ser. A, 176: 53–96 (full article).
253.   Louis TA (2012) Discussion of, “Statistical methods for healthcare regulation: rating, screening
       and surveillance,” by D Spiegelhalter, C Sherlaw-Johnson, M Bardsley, I Blunt, C Wood, O
       Grigg. J. Roy. Statist. Soc., Ser. A, 175: 37–38.
254.   Louis TA (2015). Expand the toolkit!; Discussion of, “Selecting the right tool for the job,” by
       AL Caplan, C Plunkett, B Levin. Am. J. of Bioethics, 15:4, 40–42.
       doi:10.1080/15265161.2015.1009571.
255.   Louis TA, Keiding N (2016). Discussion of, “Constrained Maximum Likelihood Estimation for
       Model Calibration Using Summary-level Information from External Big Data Sources,” by N
       Chatterjee, Y-H Chen, P Maas, RJ Carroll. J. Am. Statist. Assoc., 111: 123–124.
256.   Waller L (2018). A Conversation with Tom Louis. Statistical Science, 33: 444–457.
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 41 of 46

  Thomas A. Louis, Curriculum Vitae                                                              22


257.   Louis TA (2019). Discussion of, “The 15th Armitage Lecture – Randomization: The Forgotten
       Component of the Randomized Clinical Trial,” by WF Rosenberger, D Uschner, Y Wang.
       Statistics in Medicine, 38: 19–22.
258.   Louis TA (2019). Discussion of, “Bayes, Oracle Bayes, and Empirical Bayes,” by B Efron.
       Statistical Science, 34: 202-05. https://doi.org/10.1214/19-STS704 (full article, 177–235).
259.   Louis TA (2019). Discussion of, “A comprehensive approach to problems of performance
       measurement,” by NI Fisher. J. Roy. Statist. Soc., Ser. A, 182: 795 (full article, 755–803).
260.   Louis TA (2020). Discussion of, “Multiple-systems analysis for the quantification of modern
       slavery: classical and Bayesian approaches,” by BW Silverman, J. Roy. Statist. Soc., Ser. A,
       183: to appear.

Monographs
261. Committee to review the Health Consequences of Service During the Persian Gulf War (1995).
     Health Consequences of Service During the Persian Gulf War: Initial Findings and
     Recommendations for Immediate Action. National Academy Press, Washington, DC.
262. Committee to review the health consequences of service during the Persian Gulf War (1996).
     Health Consequences of Service During the Persian Gulf War: Recommendations for Research
     and Information Systems. National Academy Press, Washington DC.
263. Panel on Estimates of Poverty (1997). Small-Area Estimates of School-Age Children in
     Poverty. Interim Report 1: Evaluation of 1993 County estimates for Title I Allocations.
     National Academy Press. Washington DC.
264. Panel on Estimates of Poverty (1998). Small-Area Estimates of School-Age Children in
     Poverty. Interim Report 2: Evaluation of Revised 1993 County estimates for Title I
     Allocations. National Academy Press. Washington DC.
265. Panel on Estimates of Poverty (1999). Small-Area Estimates of School-Age Children in
     Poverty. Interim Report 3: Evaluation of 1995 County and School District Estimates for Title
     I Allocations. National Academy Press. Washington DC.
266. Panel on Estimates of Poverty (2000). Small-Area Income and Poverty Estimates: Priorities
     for 2000 and Beyond. (CF Citro, G Kalton, eds.). National Academy Press, Washington DC.
267. Panel on Estimates of Poverty (2000). Small-Area Income and Poverty Estimates: Evaluation
     of Current Methodology. (CF Citro, G Kalton, eds.). National Academy Press, DC.
268. Jabine T, Louis TA, Schirm A (2001). Choosing the right formula: Initial report of the panel on
     formula allocation. National Academy Press, Washington DC.
269. Consensus Development Panel (2001). Adjuvant Therapy for Breast Cancer. NIH Consensus
     Statement, November 1-3, 2000, Volume 17, number 4.
270. Beckett, MK, Lim N, Louis TA, Knopman DS (2001). Issues Associated With Environmental
     Exposures and the Health of the Elderly. Report to the EPA.
271. Bozzette SA, Ake C, Louis TA (2002). A Retrospective Study of Risk of Cardiovascular and
     Cerebrovascular Events in HIV Patients Using the U. S. Veterans Administration National
     Database. VA Quality Enhancement Research Initiative for HIV & The Center for Research in
     Patient Oriented Care at the VA San Diego Health Care System, UCSD, RAND Health, and
     the VA Center for Quality Management.
272. HEI Diesel Epidemiology Working Group (2002). Research directions to improve estimates of
     human exposure and risk from diesel exhaust. Health Effects Institute, Boston MA.
273. Louis TA, Jabine T, Gerstein M (2003). Statistical Issues in Allocating Funds by Formula.
     National Academy Press.
274. HEI Accountability Working Group (2003). Assessing Health Impact of Air Quality
     Regulations: Concepts and Methods for Accountability Research. Health Effects Institute,
     Boston MA.
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 42 of 46

  Thomas A. Louis, Curriculum Vitae                                                                23


275.   O’Fallon WM, Asplund K, Goldfrank LR, Hertzberg VS, Ingall TJ, Louis TA (2003). Report of
       the t-PA Review Committee. Report to NIH/NINDS.
276.   Committee on the use of Third Party Research with Human Research Participants (2004).
       Intentional Dosing Studies for EPA Regulatory Purposes: Scientific and Ethical Issues. The
       National Academies Press.
277.   Committee on Changes in New Source Review Programs for Stationary Sources of Air
       Pollutants (2005). New Source Review for Stationary Sources of Air Pollution, Interim Report.
       The National Academies Press.
278.   Committee on Changes in New Source Review Programs for Stationary Sources of Air
       Pollutants (2006). New Source Review for Stationary Sources of Air Pollution, Final Report.
       The National Academies Press.
279.   Workshop Steering Committee (2011). Facilitating Innovation in the Federal Statistical System:
       Summary of a Workshop. (H. Habermann Rapporteur) The National Academies Press.
280.   The COPSS-CMS White Paper Committee (2012). Statistical Issues in Assessing Hospital
       Performance. by, Arlene S. Ash, Stephen E. Fienberg, Thomas A. Louis, PhD (chair),
       Sharon-Lise T. Normand, Thérèse A. Stukel, Jessica Utts.
       http://nisla05.niss.org/copss/COPSS CMS Report.pdf
       http://www.cms.gov/HospitalQualityInits/Downloads/
       HospitalStatisticalIssues-in-AssessingHospitalPerformance.pdf


Book Chapters
 281. Louis TA (1982). Analysis of categorical data: Exact tests and log-linear models. In, Statistics
      in Medical Research, Methods and Issues with Applications in Cancer Research (V Miké and
      KE Stanley, eds.). Wiley, New York.
 282. Louis TA, and DerSimonian R (1982). Health statistics based on discrete population groups.
      In, Regional Variations in Hospital Use (D Rothberg, ed.). DC Heath & Co., Boston.
 283. Lavori P, Louis TA, Bailar JC, and Polansky M (1986, 1992 {2nd edtn.}). Designs for clinical
      experiments: Parallel comparisons of treatment. In, Medical Uses of Statistics (JC Bailar and
      F Mosteller, eds.) NEJM Books, Waltham, MA.
 284. Bailar JC, Louis TA, Lavori P, and Polansky M (1986, 1992 {2nd edtn.}). Designs for clinical
      experiments: Studies without internal controls. In, Medical Uses of Statistics. (JC Bailar and
      F Mosteller, eds.). NEJM Books, Waltham, MA.
 285. Louis TA, Lavori P, Bailar JC, and Polansky M (1986, 1992 {2nd edtn.}, 2009 {3rd edtn.}).
      Crossover and self-controlled designs in clinical research. In, Medical Uses of Statistics. (JC
      Bailar and F Mosteller, eds.) NEJM Books, Waltham, MA.
 286. Louis TA (1989). Meta Modeling. Section 1.1 ‘Biometrics,’ In, Challenges for the ‘90s.
      American Statistical Association.
 287. Moses L, and Louis TA (1986, 1992 {2nd edtn.}). Statistical consulting in clinical research:
      The two-way street. In, Medical Uses of Statistics. (JC Bailar and F Mosteller, eds.). NEJM
      Books, Waltham, MA.
 288. Bailar JC, Louis TA, Lavori P, and Polansky M (1986, 1992 {2nd edtn.}). A classification for
      biomedical research reports. In, Medical Uses of Statistics. (JC Bailar and F Mosteller, eds.).
      NEJM Books, Waltham, MA.
 289. Lagakos S and Louis TA (1985). The statistical analysis of rodent tumorigenicy experiments.
      Chapter 7 in, Toxicological Risk Assessment. Volume I: Biological and Statistical Criteria. (DB
      Clayson, D Krewski and IC Munro, eds.). CRC Press.
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 43 of 46

  Thomas A. Louis, Curriculum Vitae                                                                  24


290.   Louis TA, Bouffioux C, Tazaki H, Acosta-Otero A, Khoury S, Kopp S, Mazeman E, Obata K,
       Tagnon H, and Wittes RE (1986). Policy on Monitoring and Reporting Results of Bladder
       Cancer Clinical Trials, pp. 33–48. In, Developments in Bladder Cancer. Alan R. Liss, New
       York.
291.   Bailar JC and Louis TA (1988). Statistical Concepts and Issues. pp. 30–55. In, Variations in
       Susceptibility to Inhaled Pollutants: Identification, Mechanisms and Policy Implications. (J
       Brain, B Beck, J Warren and R Shaikh, eds.) Johns Hopkins Press, Baltimore, MD.
292.   Louis TA (1989). Contribution to Chapter 8–Fred Mosteller at Harvard. In, A Statistical
       Model: Frederick Mosteller Contributions to Statistics, Science, and Public Policy (SE Fienberg
       and DC Hoaglin, eds.). Springer Verlag, New York.
293.   Louis TA (1989). Challenges for the 1990s in Biometrics: 1.1 Meta Modeling; 1.2 Correlated
       Discrete Data. pp. 3–5. In, Challenges for the 1990s. Am. Statistical Assoc.
294.   Zelterman D, Louis TA (1992). Contingency tables in medical studies. Chapter 15 in, Medical
       Uses of Statistics, 2nd edtn. (JC Bailar and F Mosteller, eds.). NEJM Books, Waltham, MA.
295.   Louis TA (1993). Wrap up discussion. pp. 297–301 in, Case Studies in Bayesian Statistics (C
       Gatsonis, JS Hodges and RE Kass eds.). Springer, New York.
296.   Zelterman D, Louis TA (1994). Bayesian Approaches to Research Synthesis, Chapter 26 in,
       The Handbook of Research Synthesis (H Cooper and L Hedges, eds.). Russell Sage Foundation,
       New York.
297.   Carlin BP, Louis TA (1995). Identifying prior distributions that produce specific decisions,
       with application to monitoring clinical trials. pp. 493–503 in, Bayesian Analysis in Statistics
       and Econometrics: Essays in Honor of Arnold Zellner (D Berry, K Chaloner and J Geweke,
       eds.). Wiley, New York.
298.   Carlin BP, Chaloner KM, Louis TA, Rhame FS (1995). Elicitation, monitoring and analysis for
       an AIDS clinical trial (with discussion). pp. 48–89 in, Case Studies in Bayesian Statistics, Vol.
       II (C Gatsonis, J Hodges, R Kass and N Singpurwalla, eds.), Springer, New York.
299.   Louis TA (1996). Chapters 1, 3 and 6 in, Toepassing van Bayesiaanse en
       empirisch-Bayesiaanse methoden in eipdemiologisch en klinisch-wetenschappelijk onderzok (JC
       van Houwelingen andTA Louis, eds.) Boerhaave Commissie voor Postacademisch Onderwijs in
       de Geneeskunde Rijksuniversiteit, Leiden, The Netherlands.
300.   Conlon EM, Louis TA (1999). Addressing Multiple Goals in Evaluating Region-specific Risk
       Using Bayesian methods. Chapter 3 (pp. 31–47) in, Disease Mapping and Risk Assessment for
       Public Health (A Lawson, A Biggeri, D Brohning, E. Lesaffre, J-F Viel and R Bertollini, eds.).
       Wiley.
301.   Louis TA (2000). Non-time series combination of information from the census, The American
       Community Survey and administrative records: Addressing multiple and non-standard goals.
       In, Methodological Issues involving the American Community Survey: Summary of a workshop
       (M Cohen ed.). National Academy Press, Washington DC.
302.   Louis TA (2000). Bayes/EB ranking, histogram and parameter estimation: Issues and Research
       Agenda. pp. 1-16 in, Empirical Bayes and Likelihood Inference (SE Ahmed and N Reid, eds.).
       Lecture Notes in Statistics, #148, Springer, New York.
303.   Buck G, Louis TA (2000). Bias. In, The Encyclopedia of Public Health (L Breslow, ed.).
       Macmillan, New York.
304.   Louis TA (2002). Empirical Bayes methods. pp. 657–667 in, Encyclopedia of Environmetrics,
       Vol 2 (A H Shaarawi and WW Piegorsch, eds.). Wiley, New York.
305.   Louis TA (2009). Discussion of “Uncertainty Quantification for Dose-Response Models using
       Probabilistic Inversion with Isotonic Regression.” pp. 82–86 in, Uncertainty Modeling in Dose
       Response: Bench Testing Environmental Toxicology (RM Cooke, ed.). Wiley, New York.
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 44 of 46

  Thomas A. Louis, Curriculum Vitae                                                             25


306.   Caffo BS, Peng RD, Dominici F, Louis TA, Zeger SL. (2011). Parallel MCMC for Analyzing
       Distributed Lag Models With Systematic Missing Data for an Application in Environmental
       Epidemiology. Chapter 20 in, The Handbook of Markov Chain Monte Carlo (S Brooks, A
       Gelman, G Jones, and X-L Meng, eds.). CRC Press.
307.   Louis TA (2011). The Advantages of Bayesian Structuring: Estimating Ranks and Histograms.
       pp. 16–19 in, The International Encyclopedia of Statistical Science, Part 1 (M Lovric, ed.).
       Springer Science.
308.   Louis TA (2020). The Ways of Bayes, pp??-?? in, Statistics in the Public Interest: In Memory
       of Stephen Fienberg (A Carriquiry, B Eddy and J Tanur, eds.). Springer.


Proceedings
 309. Anderson J, and Louis TA (1979). A comparison of smooth empirical Bayes estimators. Proc.
      Soc. Statist. Sect. , Am. Statist. Assoc.: 91–95.
 310. Louis TA, Bailar JC, and Lavori P (1984). Principles of clinical pharmacology III:
      Experimental designs for clinical investigators. Proc. World Congress on Clinical
      Pharmacology & Therapeutics, 19–30.
 311. Louis TA, Orav J (1985). Sacrifice plans for the carcinogen bioassay. pp. 36-41 in, Proc. of
      Long Term Animal Carcinogenicity Studies: A Statistical Perspective. Am. Statist. Assoc.,
      Washington, DC.
 312. Carlin J, Louis TA (1985). Controlling error rates by using conditional expected power to
      select tumor sites. Proc. Biopharmaceutical Section, Am. Statist. Assoc.: 11–18.
 313. Berlin JA, Begg, CB, Louis TA (1987). A method for assessing the magnitude of publication
      bias in a sample of published clinical trials. Proc. Biopharmaceutical Section, Am. Statist.
      Assoc.: 1–5.
 314. Laird NM, Louis TA (1989). Smoothing the non-parametric estimate of a prior distribution by
      roughening: A computational study. Proc. Business and Economics section, Am. Statistical
      Assoc.: 613-620.
 315. Grandits G, Grambsch P, Louis TA (1992). A SAS macro for performing analyses of random
      effects models of longitudinal data using the IML procedure. pp. 1145-1150 in, Proc.,
      Seventeenth Annual SAS Users Group International Conference. SAS Institute, Carey NC.
 316. Waller LA, Louis TA, Carlin BP (1996). Bayes and empirical Bayes methods to assess
      Environmental Justice. pp. 21-28 in, Proc., Section on Statistics and the Environment., Am.
      Statistical Assoc.
 317. Shen W, Louis TA (1997). Empirical Bayes estimation via the smoothing by roughening
      approach. pp. 124-129, Proc., Section. on Bayesian Statistical Science., Am. Statist. Assoc.
 318. Eberly LE, Louis TA (2000). Bayes/frequentist compromise rules for outlier detection. Pp
      114-118 in, Proc., Section on Bayesian Statistical Science., Am. Statistical Assoc.
 319. Eberly LE, Louis TA (2000). Estimating random effects based on both Bayes and frequentist
      performance measures. pp 67-71 in, Proc., Section on Biostatistics., Am. Statistical Assoc.
 320. Franco C, Little RJA, Louis TA, Slud EV (2014). Coverage Properties of Confidence Intervals
      for Proportions in Complex Surveys. Proc., Section of Survey Methods, Am. Statist. Assoc.
 321. Prevost R, Louis TA (2015). REVEAL: A Paradigm for Official Statistics. ISI 2015
      Proceedings

Book Reviews
 322. Louis TA (1984). Review of, “Encyclopedia of Statistical Sciences, Vols. 3 and 4.” The
      American Scientist, 72: 410–411.
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 45 of 46

  Thomas A. Louis, Curriculum Vitae                                                                  26


323.   Louis TA (1986). Review of, “Modern Concepts and Theorems of Mathematical Statistics
       (1986),” by Manoukian EB. ISI Short Book Reviews, 6: 24.
324.   Louis TA (1986). Review of, “Sequential Methods in Statistics (1986),” by Wetherill GB,
       Glazebrook KD. ISI Short Book Reviews, 6: 42.
325.   Louis, TA (1989). Review of, “Designing Clinical Research (1988),” by Hulley SB, Cummings
       SR (eds.), Williams & Wilkins, Baltimore. The Am. J. of Preventive Med., 5: 245.
326.   Louis TA (1989). Review of, “Multivariate Analysis of Variance and Repeated Measures,” by
       Hand DJ, Taylor CC. Statistics in Medicine, 8: ??.
327.   Louis TA (1990). Review of, “Empirical Bayes Methods (1989),” by Maritz JS, Lwin T. ISI
       Short Book Reviews, 10: 5.
328.   Louis TA (1993). Review of, “Medical Statistics: A Commonsense Approach,” by Campbell
       and Machin. Controlled Clinical Trials, 14: 251-252.
329.   Louis TA (1993). Review of, “The Use of Restricted Significance Tests in Clinical Trials,” by
       Salsburg D. ISI. ISI Short Book Reviews, ??: ??.
330.   Louis TA (1994). Review of, “Meta-Analysis by the Confidence Profile Method: The Statistical
       Synthesis of Evidence,” by Eddy DM, Hasselblad V, Shachter R. Am. J. Epi., 139: 439-441.
331.   Louis TA (1996). Review of, “Statistical Methods in Medical Research: Developments in
       Clinical Trials,” by Gehan EA and Lemak NA. J. Am. Statist. Assoc., 91: 430–431.
332.   Louis TA (1996). Review of, “Statistical Methods in Epidemiology,” by Clayton D and Hills M.
       Statistics in Medicine, 15: 1459-1461.
333.   Louis TA (2000). Review of, “Bayesian Statistics 6,” edited by JM Bernardo, JO Berger, AP
       Dawid, AFM Smith. Statistics in Medicine, 19: 3143-3144.
334.   Louis TA (2001). Review of, “Meta-Analysis in Medicine and Health Policy,” edited by DK
       Stangl and DA Berry. Marcel Dekker, Inc., New York (2000). Controlled Clinical Trials, 22:
       266-268.
335.   Louis TA (2003). Review of, “Statistical Methods in Medical Research, 4th edition,” by P
       Armitage, G Berry, JNS Matthews. Statistics in Medicine, 22: 2087-2088.
336.   Louis TA (2008). Review of, “Elementary Bayesian Biostatistics,” by L. A. Moyé. Statistics in
       Medicine, 28: 1176-1177.
337.   Louis TA (2011). Review of, “Fundamentals of Clinical Trials, 4th edition,” by L. M. Friedman,
       C. D. Furberg, D. L. DeMets. Clinical Trials, 8: 353–354.
Letters, Columns, Blogs, Podcasts
 338. Louis TA (1982). Radiation Effects (Letter regarding Schull et al. (1981), Science, 213:
      1220–1227; “Genetic effects of the atomic bomb: A reappraisal.”). Science, 215: 458.
 339. Louis TA, Manu P (1989). Response to a letter regarding Manu et al., J. Clin. Pharm. Thera.
      13: 213–217. J. Clin. Pharm. Thera., 14: 481–482.
 340. Louis TA (1995). Letter regarding ethics in consulting. Amstat News, May 1995: 5.
 341. Bozzette SA, Louis TA (2003). Response to letter regarding, “Cardiovascular Disease and HIV
      Infection.” New Engl. J. Med., 349: 1870.
 342. Ingall T, O’Fallon M, Asplund K, Goldfrank L, Hertzberg V, Louis TA, Christianson TJH
      (2005). Response to J. Mann letter regarding “Findings from the reanalysis of the NINDS
      tissue plasminogen activator for acute ischemic stroke treatment trial.” Stroke, 36: 230-231.
 343. Louis TA (2006-2007). President’s Corner, Biometric Bulletin, vols. 23-24, #s 1-4.
 344. Baròn et al. (2009). Letter to Harold Varmus, NCI Director, regarding the Duke genome
      signature situation.
 345. Little RJA, Louis TA (2013). Data for a Brighter Democracy, Huffington Post
       http://www.huffingtonpost.com/rod-little/decennial-census b 3046611.html?utm hp ref=science
           Case 5:20-cv-05799-LHK Document 36-4 Filed 08/25/20 Page 46 of 46

  Thomas A. Louis, Curriculum Vitae                                                             27


346.   Louis TA (2013). Statistics Matter.
       http://researchmatters.blogs.census.gov/2013/05/30/statistics-matter/
347.   Comment regarding mobile phone data for population counts
       http://news.sciencemag.org/math/2014/10/taking-census-cellphones?rss=1
348.   Louis TA (2020). Career and Time-management audio podcast. Faculty Factory interview with
       Kimberly A. Skarupski; visit https://facultyfactory.org/podcast/#episode38.
349.   Louis TA (2020). Simple and Effective Publishing. Faculty Factory interview with Kimberly A.
       Skarupski; visit https://facultyfactory.org/podcast/#episode74.
